Exhibit 10.1

EXECUTION VERSION

CONFIDENTIAL

MEMBERSHIP INTEREST PURCHASE AGREEMENT

BY AND AMONG

CVC CREDIT PARTNERS U.S. LENDING I, L.P.,

COLLER INTERNATIONAL PARTNERS VII, L.P., COLLER INTERNATIONAL

PARTNERS VII PARALLEL FUND, L.P., AND COLLER INTERNATIONAL

PARTNERS VII LUXEMBOURG, SLP (solely with respect to Section 6.7 hereto),

NEW NP, LLC,

AND

RESOURCE CAPITAL CORP. (solely with respect to Section 6.8 hereto)

Dated as of August 1, 2016

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1 THE TRANSACTIONS      1   

1.1

 

Purchase and Sale of Purchased Membership Interests

     1   

1.2

 

Closing and Closing Deliveries

     2   

1.3

 

Post-Closing Adjustment

     3    ARTICLE 2 REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY      5
  

2.1

 

Organization, Standing and Power

     5   

2.2

 

Membership Interests; No Subsidiaries

     5   

2.3

 

No Conflicts; Consents

     6   

2.4

 

Financial Statements

     6   

2.5

 

Absence of Undisclosed Liabilities

     7   

2.6

 

Absence of Certain Changes or Events

     7   

2.7

 

Tax Matters

     7   

2.8

 

Compliance with Laws

     8   

2.9

 

Employees

     8   

2.10

 

Company Loans

     8   

2.11

 

Material Contracts

     9   

2.12

 

Litigation

     10   

2.13

 

Real Property

     10   

2.14

 

Transactions with Affiliates

     10   

2.15

 

No Illegal Payments

     10   

2.16

 

Brokers and Finders; Transaction Fees

     11    ARTICLE 3 REPRESENTATIONS AND WARRANTIES REGARDING SELLER      11   

3.1

 

Organization, Standing and Power

     11   

3.2

 

Authority; No Breach

     11   

3.3

 

Membership Interests

     12   

3.4

 

Compliance with Laws

     12   

3.5

 

Litigation

     12   

3.6

 

Brokers and Finders

     12   

3.7

 

No Other Representations or Warranties

     13   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 4 REPRESENTATIONS AND WARRANTIES REGARDING PURCHASER   
  13   

4.1

 

Organization, Standing and Power

     13   

4.2

 

Authority; No Breach By Agreement

     13   

4.3

 

Compliance with Laws

     14   

4.4

 

Litigation

     14   

4.5

 

Brokers and Finders

     14   

4.6

 

Sufficiency of Funds

     14   

4.7

 

No Other Representations or Warranties

     14    ARTICLE 5 CONDUCT OF THE COMPANY      14   

5.1

 

Conduct of the Company

     14    ARTICLE 6 ADDITIONAL COVENANTS      16   

6.1

 

Confidentiality

     16   

6.2

 

Press Releases; Disclosure

     16   

6.3

 

Tax Matters

     17   

6.4

 

Expenses

     19   

6.5

 

Master Participation and Assignment Agreement

     19   

6.6

 

RELEASE

     19   

6.7

 

Purchaser Parent Guarantee

     20   

6.8

 

Seller Parent Assurance

     21   

6.9

 

Termination of Affiliated Agreements

     22   

6.10

 

Power of Attorney

     22    ARTICLE 7 CONDITIONS TO CLOSING      23   

7.1

 

Conditions to Each Party’s Obligations

     23   

7.2

 

Conditions to Obligation of Purchaser

     23   

7.3

 

Conditions to Obligation of Seller

     23    ARTICLE 8 TERMINATION      24   

8.1

 

Termination

     24    ARTICLE 9 INDEMNIFICATION      24   

9.1

 

Survival

     24   

9.2

 

Indemnification of Purchaser Indemnified Parties

     25   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

9.3

 

Indemnification of Seller Indemnified Parties

     25   

9.4

 

Certain Limitations on Indemnification Obligations

     25   

9.5

 

Payment Adjustments for Insurance Proceeds

     26   

9.6

 

Transferring Loans Indemnity and Protections

     26   

9.7

 

Sole Remedy

     27   

9.8

 

Indemnification Procedures

     27   

9.9

 

Treatment of Indemnification Payments

     29    ARTICLE 10 MISCELLANEOUS      29   

10.1

 

Definitions

     29   

10.2

 

Disclosure Schedules

     38   

10.3

 

Entire Agreement

     39   

10.4

 

Amendments

     39   

10.5

 

Waivers

     39   

10.6

 

Assignment

     39   

10.7

 

Notices

     40   

10.8

 

Governing Law; Jurisdiction and Venue; Waiver of Trial by Jury

     41   

10.9

 

Remedies; Specific Performance

     41   

10.10

 

Counterparts

     42   

10.11

 

Interpretations

     42   

10.12

 

Severability

     42   

Exhibits

 

Exhibit A    Company Loans Exhibit B    Transferring Loans Exhibit C   
Disclosure Schedules Exhibit D    Form of Master Participation and Assignment
Agreement Exhibit E    Form of Credit Agreement Amendment

 

-iii-



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of August 1, 2016, by and among CVC Credit Partners U.S. Lending
I, L.P., a Delaware limited partnership (“Purchaser”), Coller International
Partners VII, L.P., a Guernsey limited partnership, Coller International
Partners VII Parallel Fund, L.P., a Guernsey limited partnership and Coller
International Partners VII Luxembourg, SLP, a Luxembourg limited partnership
(collectively, “Purchaser Parents”) (solely with respect to Section 6.7 hereof),
NEW NP, LLC, a Delaware limited liability company (“Seller”) and Resource
Capital Corp., a Maryland corporation (“Seller Parent”) (solely with respect to
Section 6.8 hereof). Certain capitalized terms used in this Agreement are
defined in Section 10.1 of this Agreement.

RECITALS

WHEREAS, Seller owns 100% of the membership interests (“Membership Interests”)
of Northport TRS, LLC, a Delaware limited liability company (the “Company”);

WHEREAS, on the terms and subject to the conditions set forth herein, Seller
desires to sell to Purchaser, and Purchaser desires to purchase from Seller, all
of Seller’s right, title and interest in the Membership Interests (the
“Purchased Membership Interests”), in each case, in exchange for cash
consideration as set forth herein (the transactions described in this paragraph,
the “Transactions”); and

NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE 1

THE TRANSACTIONS

1.1 Purchase and Sale of Purchased Membership Interests.

(a) Upon the terms and subject to the conditions of this Agreement, at the
Closing, Seller shall sell, assign, transfer, convey and deliver to Purchaser,
and Purchaser shall purchase from Seller, free and clear of any and all Liens
(other than Permitted Liens), the Purchased Membership Interests in exchange for
the Purchase Price, subject to any other rights or obligations set forth in this
Agreement.

(b) Prior to the Closing, Seller shall deliver to Purchaser an executed
certificate setting forth a good faith estimate of Seller as of the Closing Date
in reasonable detail: (i) the Repaid Principal Amount for each Company Loan;
(ii) the Accrued Interest Amount for each Company Loan; (iii) the Accrued Fee
Amount for each Company Loan; (iv) Accrued Payables; (v) the Purchase Price
calculated based on each of the foregoing estimates and the other definitions
herein (the “Estimated Purchase Price”); (vi) the Intercompany Note Repayment
Amount; (vii) the Transferred Loan Debt Repayment; (viii) the Outstanding Debt
Amount; and (ix) the Closing Payment calculated based on each of the foregoing
estimates and the other definitions herein (the “Estimated Closing Payment”).

 



--------------------------------------------------------------------------------

1.2 Closing and Closing Deliveries.

(a) Closing. Subject to the terms and conditions of this Agreement, the closing
of the Transactions (the “Closing”) shall be by the electronic exchange of
documents or shall take place at the offices of Covington & Burling LLP, 620 8th
Avenue, New York, New York 10018 on August 4, 2016 or on such other date as the
Parties shall mutually agree. The date on which the Closing occurs is referred
to in this Agreement as the “Closing Date”.

(b) Closing Deliveries by Seller. At the Closing, Seller shall deliver or cause
to be delivered to Purchaser the following:

(i) an executed resolution of the existing managing board of the Company
approving the agreed version of the amended and restated limited liability
company operating agreement of the Company effective as of the Closing Date and
evidencing the admission of Purchaser as the sole member of the Company;

(ii) written resignation and release letters, effective as of the Closing Date,
of each of the officers and directors of the Company requested by Purchaser,
effectuating his or her resignation from such position as a member of the Board
of Managers or as officer;

(iii) a good standing certificate for the Company issued by the Secretary of
State of the State of Delaware, dated as of a date not earlier than two Business
Days prior to the Closing;

(iv) a Form W-9, duly executed by Seller;

(v) a FIRPTA Certificate, duly executed by Seller, pursuant to Section 6.3(d);

(vi) an executed copy of the Credit Agreement Amendment, together with such
documentary evidence, in form and substance reasonably satisfactory to
Purchaser, that the Credit Agreement (as modified by the duly authorized and
executed Credit Agreement Amendment) is in full force and effect;

(vii) an executed copy of the payoff letter attached hereto as Exhibit
1.2(b)(vii) stating that, upon payment of the Intercompany Note Repayment Amount
as set forth in Section 1.2(c)(ii), the Intercompany Note shall be cancelled and
the Company shall have no remaining Liabilities thereunder;

(viii) a counterpart to the Master Participation and Assignment Agreement, duly
executed by Seller; and

(ix) a copy of the certificate required pursuant to Section 7.2(c).

(c) Closing Payments and Deliveries of Purchaser. At the Closing, Purchaser
shall deliver or cause to be delivered:

 

-2-



--------------------------------------------------------------------------------

(i) an amount equal to the Estimated Closing Payment to Seller by wire transfer
of immediately available funds to the accounts designated in writing by Seller
to Purchaser at least two Business Days prior to the Closing;

(ii) on behalf of the Company, an amount equal to the Intercompany Note
Repayment Amount, to Resource TRS II, Inc. by wire transfer of immediately
available funds to the account designated in writing by Seller to Purchaser at
least two Business Days prior to the Closing;

(iii) on behalf of the Company, to the Administrative Agent, by wire transfer of
immediately available funds to the Administrative Agent’s Account (as defined in
the Credit Agreement) an amount equal to the Transferred Loan Debt Repayment;

(iv) a counterpart to the Master Participation and Assignment Agreement, duly
executed by the Company;

(v) to each payee set forth on Schedule 10.1 hereto, the amount of Facility
Transaction Fees set forth next to such payee’s name; and

(vi) a copy of the certificate required pursuant to Section 7.3(c).

1.3 Post-Closing Adjustment.

(a) Within 30 days after the Closing Date Purchaser shall prepare and deliver to
Seller a statement (the “Closing Date Statement”) setting forth (i) the Repaid
Principal Amount for each Company Loan; (ii) the Accrued Interest Amount for
each Company Loan; (iii) the Accrued Fee Amount for each Company Loan; (iv)
Accrued Payables; (v) the Purchase Price calculated based on each of the
foregoing amounts and the other definitions herein (the final determination of
Purchase Price under this Section 1.3 is referred to as “Final Purchase Price”);
(vi) the Transferred Loan Debt Repayment (the final determination of the
Transferred Loan Debt Repayment under this Section 1.3 is referred to as the
“Final Transferred Loan Debt Repayment”); (vii) the Outstanding Debt Amount (the
final determination of the Outstanding Debt Amount under this Section 1.3 is
referred to as the “Final Outstanding Debt Amount”); and (viii) the Closing
Payment calculated based on each of the foregoing estimates and the other
definitions herein (the final determination of the Closing Payment under this
Section 1.3 is referred to as the “Final Closing Payment”).

(b) The Closing Date Statement and the Final Purchase Price, Final Transferred
Loan Debt Repayment, Final Outstanding Debt Amount and Final Closing Payment
shall become final and binding upon the Parties and their Affiliates on the 30th
day following receipt thereof by Seller, unless Seller gives written notice of
its disagreement (“Notice of Disagreement”) to Purchaser before such date. The
Notice of Disagreement must set forth and specify in reasonable detail the
nature of the disagreement with Purchaser’s determination, on an account by
account basis, with Final Purchase Price, Final Transferred Loan Debt Repayment,
Final Outstanding Debt Amount and Final Closing Payment (including Seller’s
determination of such item in dispute) as the case may be, set forth in the
Closing Date Statement. Any item in the Closing Date Statement that is not
objected to in the Notice of Disagreement shall be deemed final and binding and
non-appealable upon the Parties and their Affiliates. If a Notice of

 

-3-



--------------------------------------------------------------------------------

Disagreement is received by the Purchaser within such 30-day period, then the
Closing Date Statement, Final Purchase Price, Final Transferred Loan Debt
Repayment, Final Outstanding Debt Amount and Final Closing Payment shall become
final and binding upon the Parties and their Affiliates on the earlier of (i)
the date the Parties resolve in writing any differences they have with respect
to all matters specified in the Notice of Disagreement and (ii) the date any
disputed matters are finally resolved in writing by the Arbitrator in accordance
with this Section 1.3.

(c) During the 30-day period following the delivery of a Notice of Disagreement,
Seller and Purchaser shall seek in good faith to resolve in writing any
differences that they may have with respect to any matter specified in the
Notice of Disagreement. If, at the end of such 30-day period, Seller and
Purchaser have not reached agreement on all such matters, then the matters that
remain in dispute shall be promptly (and in any event no later than five
Business Days after the last day of such 30-day period) submitted to an
arbitrator (the “Arbitrator”) for review and resolution. The Arbitrator shall be
one of the “Big Four” independent accounting firms or, if none of such firms
agrees to serve as an arbitrator hereunder, another nationally recognized
independent public accounting firm as shall be mutually agreed upon by the
Parties in writing. The procedures for the arbitration shall be determined by
the Arbitrator in accordance with this Section 1.3; provided, that the
Arbitrator may provide no longer than a 30-day period for the Parties to make
complete submissions to the Arbitrator. Seller and Purchaser agree (i) to
execute, if requested by the Arbitrator, a reasonable engagement letter in
customary form consistent with the terms of this Section 1.3, (ii) that ex-parte
communications shall be prohibited during the Arbitrator’s determination period,
and (iii) to cooperate fully with the Arbitrator and promptly provide all
documents and information requested by the Arbitrator so as to enable it to make
such determination as quickly and as accurately as practicable. The Arbitrator
shall render a decision resolving the matters in dispute within 30 days
following completion of the submissions to the Arbitrator. The Arbitrator shall
only resolve items disputed in the Notice of Disagreement and shall do so only
by choosing the amounts submitted by either Seller or Purchaser or amounts
in-between.

(d) The fees and expenses of the Arbitrator shall be paid by the Party with the
greater total difference (based on the aggregate of all differences taken as a
whole) between such Party’s initial position presented to the Arbitrator and the
final resolution as determined by the Arbitrator.

(e) If the determination of the Final Closing Payment in accordance with this
Section 1.3 is greater than the Estimated Closing Payment, within 15 Business
Days of such determination, Purchaser shall pay to Seller an amount equal to the
Final Closing Payment Adjustment to the account designated in writing by Seller.

(f) If the determination of the Final Closing Payment in accordance with this
Section 1.3 is less than the Estimated Closing Payment, within 15 Business Days
of such determination, Seller shall pay to Purchaser an amount equal to the
Final Closing Payment Adjustment by wire transfer of immediately available funds
to the account designated in writing by Purchaser.

 

-4-



--------------------------------------------------------------------------------

(g) Following delivery of the Closing Date Statement, Seller and its
accountants, lawyers and other representatives shall be given reasonable access
during regular business hours to the books and records of the Company and to
applicable personnel of Purchaser, the Company, CVC Credit Partners, LLC and
their respective Affiliates for the purpose of evaluating and, if necessary,
objecting to the Closing Date Statement and otherwise working towards a final
determination of the Final Purchase Price, Final Transferred Loan Debt
Repayment, Final Outstanding Debt Amount and Final Closing Payment.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

Seller represents and warrants to Purchaser that the statements contained in
this ARTICLE 2 are true and correct as of the date hereof.

2.1 Organization, Standing and Power.

(a) The Company is a limited liability company, duly organized, validly existing
and in good standing under the Laws of the State of Delaware, and has full power
and authority to own, lease and operate its properties and to carry on its
business as currently conducted.

(b) The Company is duly qualified or licensed to transact business and is in
good standing in the states of the United States and all foreign jurisdictions
where the nature or conduct of its business requires it to be so qualified or
licensed.

2.2 Membership Interests; No Subsidiaries.

(a) The Membership Interests have been duly authorized for issuance and are
validly issued and fully paid and were not issued in violation of any Contract
or any purchase or call option, right of first refusal, subscription right,
preemptive right or any similar rights. The authorized capital of the Company
consists of Membership Interests of the Company, all of which are issued and
outstanding and held of record and beneficially in the amounts and by the
Persons all as set forth on Section 2.2(a) of the Disclosure Schedules.

(b) There is no option, warrant, call, right or Contract to which the Company is
a party requiring, and there are no securities of the Company outstanding which
upon conversion or exchange would require, the issuance, sale or transfer of any
additional membership interest or other equity securities of the Company or
other securities convertible into, exchangeable for or evidencing the right to
subscribe to or purchase any membership interest or other equity securities of
the Company. There are no outstanding membership interest appreciation, profit
participation or similar rights with respect to the Company. There are no bonds,
debentures, notes or other indebtedness for borrowed money of the Company having
the right to vote or consent (or, convertible into, or exchangeable for,
securities having the right to vote or consent) on any matters on which members
of the Company may vote. There are no voting trusts, proxies or other Contracts
or understandings to which the Company or any member thereof is a party or is
bound with respect to the voting or consent of the Membership Interests.

 

-5-



--------------------------------------------------------------------------------

(c) Seller has made available to Purchaser correct and complete copies of the
organizational documents of the Company as of the date hereof, and (i) the
organizational documents of the Company are in full force and effect and (ii)
the Company is not in violation of any such organizational documents.

(d) The Company has no Subsidiaries. Section 2.2(d) of the Disclosure Schedules
sets forth a list of any stock, Equity Rights, or membership, equity or
partnership interests that the Company has in any Person, and the Company is the
record and beneficial owner of all right, title and interest in any such stock,
Equity Rights or interests, free and clear of any and all Liens (other than
Permitted Liens).

2.3 No Conflicts; Consents.

(a) The execution and delivery by Seller of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement will not
(i) conflict with or violate the organizational documents of the Company,
(ii) constitute or result in a Default, or require any notification or Consent
pursuant to, or result in the creation of any Lien (other than Permitted Liens)
on any asset of the Company under any Contract or any Permit to which the
Company is a party or by which any of its properties or assets is bound,
(iii) constitute or result in a Default applicable to the Company or any of its
properties or assets or (iv) result in the creation of any Lien (other than
Permitted Liens), on any of the properties or assets of the Company.

(b) No Consent, Permit, declaration or filing with, or notice to, any Regulatory
Authority is required by or with respect to the Company in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

2.4 Financial Statements.

(a) Section 2.4(a) of the Disclosure Schedules contains a true, correct and
complete copy of (i) the audited balance sheets (including related notes and
schedules, if any) of the Company as of December 31, 2015 and December 31, 2014,
and the related statements of income, cash flows and membership equity
(including related notes and schedules, if any) for the years ended December 31,
2015 and December 31, 2014 and (ii) the unaudited balance sheet of the Company
as of March 31, 2016 and the related statements of income for the
three-month-period ended March 31, 2016 (the financial statements referred to in
clauses (i) and (ii), the “Company Financial Statements”).

(b) The Company Financial Statements (as of the dates thereof and for the
periods covered thereby) (i) were prepared in accordance with GAAP; provided
that the interim financial statements referred to in Section 2.4(a)(ii) are
subject to customary year-end adjustments (which shall not be material,
individually or in the aggregate) and do not contain footnotes required by GAAP,
(ii) were prepared from the books and records of the Company, which books and
records fairly reflect all material transactions relating to the Company in a
manner sufficient to enable the Company to prepare financial statements for the
Company, and (iii) fairly present in all material respects the financial
position of the Company as of the dates indicated and the results of operations
and cash flows of the Company for the periods indicated.

 

-6-



--------------------------------------------------------------------------------

(c) The Company maintains (i) books and records reflecting its assets and
liabilities that are accurate in all material respects and (ii) adequate and
effective internal accounting controls which provide reasonable assurance that
(A) the control objectives have minimized the risk of material financial
misstatement, (B) all material information concerning the Company is made known
on a timely basis to the individuals responsible for the preparation of the
Company Financial Statements, (C) access to the properties and assets of the
Company is permitted only in accordance with management’s authorization, (D) all
transactions are executed with management’s authorization and accurately
recorded in the correct period as necessary to permit the preparation of the
Company Financial Statements and disclosures in conformity with GAAP and (E) the
recorded accountability for items is compared with the actual levels at
reasonable intervals and appropriate action is taken with respect to any
differences.

2.5 Absence of Undisclosed Liabilities. Other than: (a) Liabilities provided and
adequately reserved against in the unaudited balance sheet of the Company dated
March 31, 2016 or the notes thereto; (b) Liabilities incurred in the Ordinary
Course of Business since March 31, 2016 that are not, individually or in the
aggregate, material to the Company; or (c) Transaction Fees that will be paid by
Seller, the Company has no Liabilities that would be required to be accrued or
reserved for on a balance sheet prepared in accordance with GAAP.

2.6 Absence of Certain Changes or Events. Except as set forth on Section 2.6 of
the Disclosure Schedules, since December 31, 2015, (i) the Company has conducted
its business in the Ordinary Course of Business and (ii) there has not been any
Company Material Adverse Effect.

2.7 Tax Matters.

(a) There are no material Taxes due and payable by the Company which have not
been timely paid. There are no Liens (other than Permitted Liens) with respect
to Taxes on the assets of the Company. There have been no examinations or audits
of any of the Company’s Tax Returns or reports by any applicable federal, state,
local or foreign governmental agency. There are no pending, current or, to
Seller’s Knowledge, threatened in writing claims, actions, suits, proceedings or
investigations for the assessment or collection of Taxes with respect to the
Company. The Company has duly and timely filed all Tax Returns required to have
been filed by it and has paid all Taxes shown as due on such Tax Returns, and
there are in effect no waivers of applicable statutes of limitations with
respect to Taxes for any year. The Company has always been classified as a
partnership for U.S. federal (and applicable state, local or foreign) income Tax
purposes.

(b) The Company is not a party to any Tax indemnity, allocation or sharing
agreement with any Person.

(c) No claim in writing has been made by any Regulatory Authority in a
jurisdiction where the Company does not file Tax Returns that it or its members
is or may be subject to Tax by that jurisdiction.

(d) The Company has never elected to be treated as an association taxable as a
corporation for U.S. federal income tax purposes.

 

-7-



--------------------------------------------------------------------------------

2.8 Compliance with Laws. The Company is in compliance in all material respects
with all Laws applicable to its business and operations, including, for the
avoidance of doubt, Laws relating to anti-corruption, anti-money laundering,
bribery or similar matters. To Seller’s Knowledge, (i) the Company has not
received any notice alleging any noncompliance by the Company with respect to
any such Law and (ii) no investigation by any Regulatory Authority regarding a
violation of any such Law is pending or threatened. The Company has in effect
and is in material compliance with all material approvals, authorizations,
certificates, franchises, licenses, permits and consents of Regulatory
Authorities (collectively, “Permits”) necessary for it to conduct its business
as currently conducted, and all such Permits are in full force and effect in all
material respects.

2.9 Employees. Since the inception of the Company, (a) the Company has not had
any employees and (b) the Company has not maintained, sponsored in whole or in
part, or contributed or been required to contribute to, any employee benefit
plans.

2.10 Company Loans. The Company has good title to each of the Company Loans,
free and clear of any Liens except for Permitted Liens. Immediately following
the Closing, the Company will not own or have any interest in any material
assets other than the Company Loans and Participation Loans and assets related
thereto and any cash and cash equivalents.

(b) Section 2.10(a) of the Disclosure Schedules sets forth a true and correct
description of each Company Loan.

(c) Section 2.10(c) of the Disclosure Schedules sets forth a true and correct
list of each Contract (including all modifications, amendments, supplements,
annexes and schedules thereto, written waivers thereunder or other ancillary
Contracts thereto) evidencing a Company Loan.

(d) None of the terms of any transfer agreements under which (i) the Company or
(ii) to Seller’s Knowledge, any of the Company’s predecessors-in-title, acquired
the Company Loans or any part thereof has the effect of limiting the scope of
any of the rights or claims of the Company in any material respect.

(e) Neither the Company, nor to Seller’s Knowledge any of the Company’s
predecessors-in-title, has engaged in any acts or conduct, or made any
omissions, independently of any other lender in respect of any Company Loan,
that would result in: (i) Purchaser receiving proportionately less payments or
distributions or less favorable treatment in respect of any Company Loan than
any other lender in respect of such Company Loan; or (ii) such Company Loan, or
any part thereof, being reduced, impaired or otherwise materially and
prejudicially affected.

(f) Except as set forth on Section 2.10(f) of the Disclosure Schedules, the
Company has no obligation, directly or indirectly, to fund any additional
amounts in respect of any Company Loan or Transferring Loan.

(g) The Company Loans are free from any rights of set-off in favor of any
obligor.

 

-8-



--------------------------------------------------------------------------------

2.11 Material Contracts.

(a) Except as set forth on Section 2.10(c) or 2.11(a) of the Disclosure
Schedules or the Contracts evidencing the Transferring Loans, the Company is not
a party to any Contract of the type described below (each Contract set forth on
Section 2.10(c) or 2.11(a) of the Disclosure Schedules, a “Material Contract”):

(i) any Contract relating to the creation, incurrence, assumption or guarantee
of any Indebtedness;

(ii) any Contract currently in effect requiring future payments by any party
thereto of more than $100,000 in any period of 12 consecutive months or the
performance of which is expected to involve expenditures by or revenue to the
Company in excess of $100,000 over the term of the Contract;

(iii) any Contract for the disposition of material assets;

(iv) any Contract for the acquisition of a business (through the acquisition of
assets or otherwise) or any material interest in any business enterprise;

(v) any Contract limiting or restraining the Company from (A) engaging or
competing in any lines of business with any Person or in any geographic area,
(B) investing in any Person or (C) soliciting or hiring any individual for
employment;

(vi) any Contract containing a “most-favored-nation” clause or similar term that
provides preferential pricing or treatment;

(vii) any Contract containing any covenant limiting the ability of the Company
to declare, set aside or pay any dividends or distributions (whether in cash,
stock or other property);

(viii) any Contract under which a Consent in connection with the consummation of
the Transaction or material obligations would become due or payable upon, or as
a result of, the consummation of the Transactions;

(ix) any warranty, guaranty or similar undertaking with respect to contractual
performance extended by the Company;

(x) any Contract currently in effect relating to a joint venture, partnership
alliance or similar agreement;

(xi) any Contract obligating the Company to conduct any business that is
material to the Company on an exclusive basis with any third party;

(xii) any Contract currently in effect under which the Company is the lessee of
any real or personal property owned by another party;

(xiii) any employment, consulting or severance Contract;

 

-9-



--------------------------------------------------------------------------------

(xiv) any Contract not otherwise covered by Sections 2.11(a) through
2.11(a)(xiii) (A) that is material to the Company or (B) pursuant to which the
Company has material obligations to indemnify another Person; and

(xv) any agreement or understanding (whether oral or written) to enter into any
Contract of the type described in Sections 2.11(a)(i) through 2.11(a)(xiv).

(b) With respect to each Material Contract: (i) neither the Company nor, to
Seller’s Knowledge, any other party is in breach or violation with respect to
any material obligation to be performed under any such Material Contract and
(ii) such Material Contract is a valid and binding obligation of the Company and
is in full force and effect, enforceable against the Company and, to Seller’s
Knowledge, enforceable against the other party or parties thereto, in each case,
in accordance with the terms thereof, (A) except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and (B) except insofar as the availability
of equitable remedies may be limited by applicable Law (the preceding clauses
(A) and (B) are referred to herein collectively as the “Enforceability
Exceptions”). The Company has not received written notice of any Default with
respect to any Material Contract and to Seller’s Knowledge, no Default has been
threatened. Except as set forth on Section 2.11(b) of the Disclosure Schedule,
no condition exists or event has occurred which constitutes a Default or
non-performance by the Company or, to Seller’s Knowledge, any other party under
any Material Contract. To Seller’s Knowledge, no condition currently exists or
event has occurred that would reasonably be expected to result in a Default of a
Company Loan and no underlying negotiations are taking place as of the date
hereof regarding a restructuring of any of the Company Loans, provided that, for
purposes of this sentence only, “Seller’s Knowledge” shall mean the actual
knowledge of the individuals set forth in the definition of “Knowledge”
contained in this Agreement. Seller has delivered to Purchaser true, correct and
complete copies of each Material Contract (including all modifications,
amendments, supplements, annexes and schedules thereto, written waivers
thereunder).

2.12 Litigation. There is no (a) Order binding upon the Company or
(b) Litigation pending or, to Seller’s Knowledge, threatened against the
Company, or against any director, officer or manager of the Company in their
capacities as such.

2.13 Real Property. Since the inception of the Company, the Company has not
owned or leased any real property.

2.14 Transactions with Affiliates. Section 2.14 of the Disclosure Schedules sets
forth all Contracts currently in effect or pursuant to which the parties thereto
have current or future rights or obligations between, among or involving the
Company, the Company Loans or the Underlying Issuers, on the one hand, and
Seller Parent or Seller or any of its respective Affiliates (excluding the
Company and including, for the avoidance of doubt, RAI, Resource Capital or
Northport Capital), or any officer, director, manager, member or other
securityholder of Seller Parent, Seller or the Company or any immediate family
member of such officer, director, manager, member or other securityholder, on
the other hand (“Affiliated Contracts”).

2.15 No Illegal Payments. The Company has not, and to Seller’s Knowledge, no
officer, director, manager, member or agent of the Company (or representatives
or other Persons acting on the express, implied or apparent authority of such
Persons), has (a) made any unlawful

 

-10-



--------------------------------------------------------------------------------

contribution, gift, bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any Person, private or public, regardless of form, whether
in money, property or services (i) to obtain favorable treatment in securing
business, (ii) to pay for favorable treatment for business secured or (iii) to
obtain special concessions or for special concessions already obtained, for or
in respect of the Company, (b) made any unlawful payment relating to political
activity or (c) established or maintained any fund or asset that has not been
recorded in its books and records, in any such case which would be a violation
of Law, including the U.S. Foreign Corrupt Practices Act of 1977, as
amended. Since its inception, the Company has not disclosed to any Regulatory
Authority that it violated or may have violated any Law relating to
anti-corruption, anti-money laundering, bribery or similar matters.

2.16 Brokers and Finders; Transaction Fees. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or the Transactions based upon arrangements made by or on behalf of
the Company. No Person is entitled to any Transaction Fees payable by the
Company.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

Seller represents and warrants to Purchaser that the statements contained in
this ARTICLE 3 are true and correct as of the date hereof.

3.1 Organization, Standing and Power.

(a) Seller is a limited liability company, duly organized, validly existing and
in good standing under the Laws of the State of Delaware, and has the limited
liability company power and authority to own, lease and operate its properties
and to carry on its business in all material respects as has been and is
currently conducted.

(b) Seller is duly qualified or licensed to transact business as a foreign
corporation or limited liability company in good standing in the states of the
United States and foreign jurisdictions where the nature or conduct of its
business requires it to be so qualified or licensed, except for such states or
other jurisdictions in which the failure to be so qualified or licensed,
individually or in the aggregate, is not reasonably expected to have a material
adverse impact on the ability of Seller to perform its obligations under this
Agreement or to consummate the transactions contemplated by this Agreement.

3.2 Authority; No Breach.

(a) Seller has the power and authority necessary to execute, deliver and perform
its obligations under this Agreement and to consummate the transactions
contemplated by this Agreement (including all power and authority to sell,
assign, transfer and convey Seller’s Membership Interests as provided by this
Agreement).

(b) Seller has taken all limited liability company action required to authorize
the execution and delivery of this Agreement by Seller and to authorize the
consummation by Seller of the transactions contemplated by this
Agreement. Seller has duly executed and

 

-11-



--------------------------------------------------------------------------------

delivered this Agreement, and (assuming the due authorization, execution and
delivery by Purchaser, Purchaser Parents and Seller Parent of this Agreement)
this Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with the terms of this Agreement, except as enforcement
may be limited by the Enforceability Exceptions.

(c) The execution and delivery by Seller of this Agreement does not, and the
consummation by Seller of the transactions contemplated by this Agreement will
not (i) conflict with or violate the organizational documents of Seller,
(ii) constitute or result in a Default, or require any notification or Consent
pursuant to, or result in the creation of any Lien (other than Permitted Liens)
on any asset of Seller under, any Contract or any Permit to which Seller is a
party or by which any of its properties or assets is bound, (iii) constitute or
result in a Default applicable to Seller or any of its properties or assets or
(iv) result in the creation of any Lien (other than Permitted Liens), on any of
the properties or assets of Seller, in the case of each of clauses (ii), (iii)
and (iv), other than any such items that, individually or in the aggregate, are
not reasonably expected to materially affect the ability of Seller to perform
its obligations under this Agreement or to consummate the transactions
contemplated by this Agreement.

(d) No notice to, filing with, or Consent of, any Regulatory Authority by Seller
is necessary in connection with the execution and delivery of this Agreement or
for the consummation by Seller of the transactions contemplated by this
Agreement.

3.3 Membership Interests.

(a) Seller is the sole record and beneficial owner of all right, title and
interest in its Membership Interests, free and clear of any and all
Liens. Seller has the power and authority to sell, transfer, assign and deliver
the Membership Interests as provided in this Agreement, and such delivery is
sufficient to transfer to Purchaser, record and beneficial ownership of the
Membership Interests, free and clear of any and all Liens.

(b) There is no existing option, warrant, call, right or Contract to which
Seller is a party requiring the issuance, sale or transfer of any additional
membership interest or other equity securities of the Company or other
securities convertible into, exchangeable for or evidencing the right to
subscribe to or purchase any membership interest or other equity securities of
the Company.

3.4 Compliance with Laws. Seller is in compliance with all Laws and Orders,
except where the failure to comply would not be reasonably likely to materially
affect its ability to perform its obligations hereunder.

3.5 Litigation. There is no Litigation pending or, to Seller’s Knowledge,
threatened in writing against Seller that challenges the validity of this
Agreement, could reasonably be interpreted to interfere with Seller’s ability to
perform its obligations hereunder, or that could otherwise reasonably be
expected to materially affect the ability of Seller to perform its obligations
under this Agreement or to consummate the transactions contemplated by this
Agreement.

3.6 Brokers and Finders. No broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission

 

-12-



--------------------------------------------------------------------------------

in connection with this Agreement or the Transactions based upon arrangements
made by or on behalf of Seller.

3.7 No Other Representations or Warranties. Seller acknowledges and agrees that,
other than the representations and warranties of Purchaser specifically
contained in ARTICLE 4 and the representations and warranties of each Purchaser
Parent specifically contained in Section 6.7, there are no representations or
warranties of Purchaser, Purchaser Parents or any other Person either expressed,
statutory or implied with respect to Purchaser or Purchaser Parents, including
with respect to any of its rights or assets, or the transactions contemplated
hereby, individually or collectively.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES REGARDING PURCHASER

Purchaser hereby represents and warrants to Seller that the statements contained
in this ARTICLE 4 are true and correct as of the date hereof.

4.1 Organization, Standing and Power.

(a) Purchaser is a limited partnership duly organized, validly existing, and in
good standing under the Laws of the State of Delaware. Purchaser has full power
and authority to own, lease and operate its properties and to carry on its
business as it has been and is presently conducted.

(b) Purchaser is duly qualified or licensed to transact business and is in good
standing in the states of the United States where the nature or conduct of its
business requires it to be so qualified or licensed.

4.2 Authority; No Breach By Agreement.

(a) Purchaser has the power and authority necessary to execute, deliver and
perform its obligations under this Agreement and to consummate the transactions
contemplated by this Agreement.

(b) Purchaser has taken all action required to authorize the execution and
delivery of this Agreement by Purchaser and to authorize the consummation by
Purchaser of the transactions contemplated by this Agreement. Purchaser has duly
executed and delivered this Agreement and (assuming the due authorization,
execution and delivery by Purchaser Parents, Seller Parent and Seller of this
Agreement) this Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of this Agreement, as
applicable, except as enforcement may be limited by the Enforceability
Exceptions.

(c) The execution and delivery by Purchaser of this Agreement does not and the
consummation by Purchaser of the transactions contemplated by this Agreement
will not (i) conflict with or violate the organizational documents of Purchaser,
(ii) constitute or result in a Default, or require any notification or Consent
pursuant to, or result in the creation of any Lien (other than Permitted Liens)
on any asset of Purchaser under, any Contract or any Permit to which Purchaser
is a party or by which any of its properties or assets is bound, (iii)
constitute or

 

-13-



--------------------------------------------------------------------------------

result in a Default applicable to Purchaser or any of its properties or assets
or (iv) result in the creation of any Lien (other than Permitted Liens) on any
of the properties or assets of Purchaser, in the case of each of clauses (ii),
(iii) and (iv), other than any such items that, individually or in the
aggregate, are not reasonably expected to materially affect the ability of
Purchaser to perform its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement.

(d) No notice to, filing with, or Consent of, any Regulatory Authority by
Purchaser is necessary in connection with the execution and delivery of this
Agreement or for the consummation by Purchaser of the transactions contemplated
in this Agreement.

4.3 Compliance with Laws. Purchaser is in material compliance with all Laws and
Orders, except where the failure to comply would not be reasonably likely to
materially affect its ability to perform its obligations hereunder.

4.4 Litigation. There is no Litigation pending or, to the Purchaser’s
Knowledge, threatened in writing against Purchaser that challenges the validity
of this Agreement, could reasonably be interpreted to interfere with Purchaser’s
ability to perform its obligations hereunder, or that could otherwise reasonably
be expected to materially affect the ability of Purchaser to perform its
obligations under this Agreement or to consummate the transactions contemplated
by this Agreement.

4.5 Brokers and Finders. No broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with this Agreement or the Transactions
based upon arrangements made by or on behalf of Purchaser.

4.6 Sufficiency of Funds. Purchaser will have sufficient cash on hand or other
sources of immediately available funds to enable it to pay the Purchase Price
and consummate the Transactions at the Closing.

4.7 No Other Representations or Warranties. Purchaser acknowledges and agrees
that, other than the representations and warranties of Seller specifically
contained in ARTICLE 2 and ARTICLE 3 and the representations and warranties of
Seller Parent specifically contained in Section 6.8, there are no
representations or warranties of Seller Parent or Seller or any other Person
either expressed, statutory or implied with respect to Seller Parent, Seller or
the Company, including with respect to any of their respective rights or assets,
or the transactions contemplated hereby, individually or collectively.

ARTICLE 5

CONDUCT OF THE COMPANY

5.1 Conduct of the Company. Except for matters (i) set forth on Section 5.1 of
the Disclosure Schedules, (ii) consented to by Purchaser in advance in writing
(which consent shall not be unreasonably withheld, conditioned or delayed) or
(iii) otherwise expressly permitted or required by the terms of this Agreement,
from the date of this Agreement until the Closing, Seller shall cause the
Company to (A) conduct its business in the Ordinary Course of Business and use
commercially reasonable efforts to preserve intact its business and preserve its

 

-14-



--------------------------------------------------------------------------------

relationships with Regulatory Authorities, creditors, consultants, borrowers and
other Persons having business dealings with it and (B) not take any of the
following actions:

(a) amend the Certificate of Formation, the Existing Operating Agreement or
other organizational documents of the Company;

(b) issue, sell, pledge, encumber, authorize the issuance of, enter into any
Contract to issue, sell, pledge, encumber, or authorize the issuance of, or
otherwise permit to become outstanding, any membership interests of the Company
or any other Equity Right of the Company;

(c) issue any securities in respect of or in substitution for membership
interests of the Company, or sell, lease, mortgage or otherwise dispose of or
otherwise encumber any membership interests of the Company or any material
investment or material asset of the Company;

(d) sell or otherwise transfer any Company Loans;

(e) commence any Litigation;

(f) settle any Litigation where the settlement includes any restriction upon the
operations of the Company;

(g) enter into, modify, amend or terminate any Affiliated Contract or Material
Contract or waive, release, compromise or assign any rights or claims under any
Affiliated Contract or Material Contract;

(h) make any changes to the composition of the Company’s managing board;

(i) create any subsidiary of the Company;

(j) declare any dividend or make any other distribution;

(k) make any capital expenditures;

(l) purchase or acquire stock or assets of any corporation, partnership or other
business;

(m) incur, assume, guarantee or otherwise became liable for any Indebtedness
(directly, contingent or otherwise) in excess of $10,000;

(n) adopt a plan of complete or partial liquidation, dissolution, consolidation,
restructuring, recapitalization or other reorganization with respect to the
Company, other than pursuant to this Agreement;

(o) make any new Tax election or modify or revoke any existing Tax election,
change any Tax or accounting methods or systems of internal accounting controls
of the Company (except as may be required to conform to Laws relating to Taxes
or regulatory accounting requirements or GAAP), enter into any Tax indemnity,
sharing or allocation agreement, surrender any right to claim a refund, offset
or other reduction of Taxes, consent to

 

-15-



--------------------------------------------------------------------------------

any extension or waiver of the limitations period applicable to any Tax claim or
assessment relating to the Company, or settle or compromise any Tax claim; or

(p) hire any employees or maintain, sponsor in whole or in part, or contribute
to any employee benefit plan.

ARTICLE 6

ADDITIONAL COVENANTS

6.1 Confidentiality.

(a) Seller shall, and shall cause its Affiliates and Representatives to, keep
confidential any and all non-public information relating to the Company and
Purchaser shall, and shall cause its Affiliates and Representative to, keep
confidential any and all non-public information relating to Seller or any of its
Affiliates (other than the Company); provided, however, that neither Party shall
be liable hereunder with respect to any disclosure to the extent such disclosure
is determined by that Party (upon the advice of counsel) to be required by any
applicable Law or Order, including applicable rules of any securities
exchange. In the event that a Party (any such Party referred to herein as the
“Required Party”) or any of its Affiliates or Representatives are required by
any applicable Law or Order to disclose any such non-public information, the
Required Party shall, (i) to the extent permissible by such applicable Law or
Order, provide the other Party with prompt written notice of such requirement,
(ii) disclose only that information that the Required Party determines (upon the
advice of counsel) is required by such applicable Law or Order to be disclosed
and (iii) use reasonable efforts to preserve the confidentiality of such
non-public information, including by, at the other Party’s request, reasonably
cooperating with the other Party to obtain an appropriate protective order or
other reliable assurance that confidential treatment will be accorded such
non-public information. Notwithstanding the foregoing, such non-public
information shall not include information that (A) is or becomes available to
the public after the Closing other than as a result of a disclosure by the
receiving Party or any of its respective Affiliates or Representatives in breach
of this Section 6.1(a) or (B) becomes available to the receiving Party or its
Affiliates or Representatives after the Closing from a source other than the
non-disclosing Party or its Affiliates or Representatives if the source of such
information is not reasonably known by the receiving Party or its Affiliates or
Representatives to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the disclosing
Party or its Affiliates with respect to such information. Notwithstanding the
foregoing, the Purchaser shall in each case be permitted to disclose (subject to
customary confidentiality restrictions) the terms and provisions of this
Agreement to their respective existing and prospective investors.

6.2 Press Releases; Disclosure. No Party to this Agreement shall (orally or in
writing) publicly disclose, or make, or cause to be made, any press release or
public announcement with respect to this Agreement or the Transactions without
the prior written consent of the other Party; provided, however, that a Party
may disclose such information which its counsel deems reasonably necessary to
comply with any applicable Law or the rules of a stock exchange on which its, or
any of its Affiliates’, securities are listed. In the event that a Party is
required by any applicable Law or Order or the rules of a stock exchange on
which its, or any of its Affiliates’, securities are listed to disclose any such
information, such Party shall, (i) to

 

-16-



--------------------------------------------------------------------------------

the extent permissible by such applicable Law or Order or the rules of a stock
exchange on which its, or any of its Affiliates’, securities are listed, provide
the other Parties with prompt written notice of such requirement and (ii)
disclose only that information that such Party determines (upon the advice of
counsel) is required by such applicable Law or Order or the rules of a stock
exchange on which its, or any of its Affiliates’, securities are listed to be
disclosed.

6.3 Tax Matters.

(a) Preparation of Tax Returns.

(i) Seller shall prepare or cause to be prepared and file or cause to be filed
when due all pass-through Tax Returns that are required to be filed by the
Company for any Tax period ending on or before the Closing Date, and Seller
shall remit (or cause to be remitted) any Taxes due in respect of such Tax
Returns. Such Tax Returns shall be prepared in a manner consistent with prior
practice (except as otherwise required by applicable Law). With respect to such
Tax Returns, Seller shall furnish a completed copy of such Tax Returns to the
Purchaser for its review and comment not later than 20 days before the due date
for filing such Tax Returns (including extensions thereof). Seller shall
consider in good faith any Purchaser comments to such Tax Returns.

(ii) After the Closing Date, Purchaser shall cause the Company to prepare and
file on a timely basis all Tax Returns for the Company for all periods ending on
or prior to the Closing Date that are not covered by Section 6.3(a)(i). All such
Tax Returns shall be prepared in a manner consistent with past practice (except
as otherwise required by applicable Law). With respect to such Tax Returns,
Purchaser shall furnish a completed copy of such Tax Returns to Seller for its
review, comment and approval (such consent not to be unreasonably withheld,
conditioned or delayed) not later than 20 days before the due date for filing
such Tax Returns (including extensions thereof). The Parties shall attempt in
good faith to resolve any disagreement regarding such Tax Returns prior to
filing.

(b) Amended Tax Returns. Except to the extent required by applicable Law as
jointly determined by Purchaser and Seller, without the prior written consent of
Seller (such consent not to be unreasonably withheld, conditioned or delayed),
the Purchaser shall not permit the Company to amend any Tax Returns or change
any Tax elections or accounting methods with respect to the Company relating to
a Pre-Closing Tax Period if such amendments or changes will, in Seller’s
reasonable discretion, result in the recognition or allocation of additional
material income or losses to Seller at any time.

(c) Transfer Taxes. Notwithstanding any other provision of this Agreement, all
Transfer Taxes imposed in connection with the Transactions shall be borne
one-half by Seller and one-half by Purchaser. The Parties shall jointly be
responsible for preparing and timely filing any Tax Returns required with
respect to any such Transfer Taxes. The Parties shall cooperate with each other
in order to minimize applicable Transfer Taxes in a manner that is mutually
agreeable and in compliance with applicable Law, and shall to that extent
execute such documents, agreements, applications, instruments or other forms as
reasonably required, and shall permit any such Transfer Taxes to be assessed and
paid in accordance with applicable Law.

 

-17-



--------------------------------------------------------------------------------

(d) FIRPTA Certificate. Seller shall deliver or cause to be delivered to
Purchaser at least two days prior to the Closing Date, a properly executed
statement (each a “FIRPTA Certificate”), in the form of Treasury Regulations
Section 1.1445-2(b) and reasonably acceptable to Purchaser, certifying that
Seller is not a foreign person for purposes of Section 1445 of the Code.

(e) Cooperation. After the Closing Date, Purchaser and Seller shall provide the
other with such cooperation and information as each of them reasonably may
request of the other in filing any Tax Return, amended Tax Return or claim for
refund, determining liability for Taxes or a right to a refund of Taxes, or
participating in or conducting any audit or other proceeding in respect of
Taxes. Such cooperation and information shall include providing copies of
relevant Tax Returns or portions thereof, together with accompanying schedules,
related work papers and documents relating to rulings or other determinations by
tax authorities. Seller shall make its employees reasonably available on a basis
mutually convenient to both parties to provide explanations of any documents or
information provided hereunder. Purchaser and Seller shall retain all Tax
Returns, schedules and work papers, records and other documents in their
possession relating to Tax matters of the Company for each Tax period first
ending after the Closing Date and for all prior Tax periods until the later of
(i) the expiration of the statute of limitations of the Tax periods to which
such Tax Returns and other documents relate and (ii) six years following the due
date (without extension) for such Tax Returns. Any information obtained under
this Section 6.3(e) shall be kept confidential except as may be otherwise
necessary in connection with the filing of Tax Returns or claims for refund or
in conducting a Tax audit or other proceeding.

(f) Tax Refunds. Any Tax refund of the Company received by Purchaser or the
Company to the extent that such refund relates to Taxes paid by the Company for
any Pre-Closing Tax Period is for the account of Seller together with interest
received from the applicable Taxing authority with respect to any such refund or
portion thereof, and Purchaser shall pay over to Seller any such refund within
30 days of receipt or recognition thereof.

(g) Tax Proceedings. To the extent any Tax audit or other Tax proceeding after
the Closing Date involves any Taxes of the Company for any period prior to the
Closing for which Seller is liable under the terms of this Agreement, Seller
shall, upon written notice to Purchaser, have the right to control such audit or
proceeding, at its own expense; provided that, Purchasers shall have the right
to review Seller’s written submissions in respect of any audit or proceeding
controlled by Seller.

(h) Purchase Price Allocation. The purchase of the Membership Interests
contemplated by this Agreement shall be treated for U.S. federal income tax
purposes in the manner described in IRS Revenue Ruling 99-6, Situation 2. As
soon as practicable after the Closing, Purchaser shall deliver to Seller a
statement (the “Purchase Price Allocation”), allocating the Purchase Price (plus
the liabilities of the Company, to the extent properly taken into account under
Section 1060 of the Code) among the assets of the Company in accordance with
Section 1060 of the Code. If within 20 days after the delivery of the Purchase
Price Allocation Seller notifies Purchaser in writing that Seller objects to the
allocation set forth in the Purchase Price Allocation, Purchaser and Seller
shall use commercially reasonable efforts to resolve such dispute within 20
days. In the event that Purchaser and Seller are unable to resolve

 

-18-



--------------------------------------------------------------------------------

such dispute within 20 days, Purchaser and Seller shall jointly retain an
independent accounting firm mutually acceptable to Purchaser and Seller (the
“Referee”) to resolve the disputed item. Upon resolution of the disputed items,
the allocation reflected on the Purchase Price Allocation shall be adjusted to
reflect such resolution. The costs, fees and expenses of the Referee shall be
borne equally by Purchaser and Seller. The Purchaser and Seller agree to act in
accordance with the Purchase Price Allocation, as adjusted, if applicable, in
the preparation and filing of any Tax Return, unless there has been a final
“determination” as defined in Section 1313(a) of the Code in which the Purchase
Price Allocation is modified. Neither Purchaser nor Seller shall take a position
inconsistent therewith upon examination of any Tax Return, in any refund claim,
or in any litigation or investigation, without the prior written consent of the
other Party.

(i) Tax Deductions for Transaction Fees. All Transaction Fees, if any, shall be
deducted or apportioned to the Company’s Pre-Closing Tax Periods to the extent
permitted by Law.

6.4 Expenses. Other than Transaction Fees, if any (which shall be paid by Seller
or its Affiliates (other than the Company)) or as otherwise provided herein, all
fees and expenses incurred in connection with this Agreement and the
Transactions shall be paid by the Party incurring such fees or expenses.

6.5 Master Participation and Assignment Agreement. Following the entry into the
Master Participation and Assignment Agreement, Seller shall assume and agree to
pay, perform and discharge when due, all Liabilities of the Company arising on
or after the Closing in respect of each Transferring Loan for which Seller is
granted a participation interest at Closing (the “Participation
Loans”). Following the Closing, the Parties shall use their respective best
efforts to elevate the participation of the Participation Loans to an assignment
as promptly as practicable following the Closing; provided that none of Seller,
Purchaser or any of their respective Affiliates (including, in the case of
Purchaser, the Company) shall be required to pay or commit to pay any amounts to
(or incur any obligation in favor of) any Person from whom such consent may be
required (other than customary participation or assignment fees that may be
required to be paid under the applicable Contracts governing the Transferring
Loans, which amounts shall be the responsibility of Seller).

6.6 RELEASE. EFFECTIVE AS OF THE CLOSING, SELLER DOES FOR ITSELF AND ITS
AFFILIATES, PARTNERS, MEMBERS, SECURITYHOLDERS, SUCCESSORS AND ASSIGNS, IF ANY,
RELEASE AND ABSOLUTELY FOREVER DISCHARGE PURCHASER, THE COMPANY AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SECURITYHOLDERS, AFFILIATES, REPRESENTATIVES,
ADVISORS AND AGENTS (EACH, A “RELEASED PARTY”) FROM AND AGAINST ALL RELEASED
MATTERS. “RELEASED MATTERS” MEANS ANY AND ALL CLAIMS, DEMANDS, DAMAGES, DEBTS,
LIABILITIES, OBLIGATIONS, COSTS, EXPENSES (INCLUDING ATTORNEYS’ AND ACCOUNTANTS’
FEES AND EXPENSES), ACTIONS AND CAUSES OF ACTION OF ANY NATURE WHATSOEVER,
WHETHER NOW KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, ACCRUED OR UANCCRUED,
THAT SELLER NOW HAS, OR AT ANY TIME PREVIOUSLY HAD, OR SHALL OR MAY HAVE IN THE
FUTURE, IN ANY CAPACITY, ARISING BY VIRTUE OF OR IN ANY MATTER RELATED TO ANY
ACTIONS OR INACTIONS WITH RESPECT TO THE COMPANY OR

 

-19-



--------------------------------------------------------------------------------

ITS AFFAIRS WITH RESPECT TO THE COMPANY ON OR BEFORE THE CLOSING; PROVIDED THAT
RELEASED MATTERS SHALL NOT INCLUDE ANY RIGHT OF SELLER OR ANY OF ITS AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS, MEMBERS, MANAGERS, PARTNERS,
AGENTS, SECURITYHOLDERS, SUCCESSORS OR ASSIGNS CONTAINED IN THIS AGREEMENT. IT
IS THE INTENTION OF SELLER IN EXECUTING THIS RELEASE, AND IN GIVING AND
RECEIVING THE CONSIDERATION CALLED FOR HEREIN, THAT THE RELEASE CONTAINED IN
THIS SECTION 6.6 SHALL BE EFFECTIVE AS A FULL AND FINAL ACCORD AND SATISFACTION
AND GENERAL RELEASE OF AND FROM ALL RELEASED MATTERS AND THE FINAL RESOLUTION BY
SUCH PARTIES AND THE RELEASED PARTIES OF ALL RELEASED MATTERS. NOTWITHSTANDING
ANYTHING HEREIN OR OTHERWISE TO THE CONTRARY, THE RELEASE CONTAINED IN THIS
SECTION 6.6 WILL NOT BE EFFECTIVE SO AS TO BENEFIT A PARTICULAR RELEASED PARTY
IN CONNECTION WITH ANY MATTER OR EVENT THAT WOULD OTHERWISE CONSTITUTE A
RELEASED MATTER, BUT INVOLVED FRAUD OR WILLFUL MISCONDUCT ON THE PART OF SUCH
RELEASED PARTY. SELLER HEREBY REPRESENTS TO PURCHASER THAT SUCH PARTY HAS NOT
VOLUNTARILY OR INVOLUNTARILY ASSIGNED OR TRANSFERRED OR PURPORTED TO ASSIGN OR
TRANSFER TO ANY PERSON ANY RELEASED MATTERS AND THAT NO PERSON OTHER THAN SUCH
PARTY HAS ANY INTEREST IN ANY RELEASED MATTER BY LAW OR CONTRACT BY VIRTUE OF
ANY ACTION OR INACTION BY SUCH PARTY. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PART OF THIS SECTION 6.6 SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS SECTION 6.6 WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

6.7 Purchaser Parent Guarantee.

(a) As a material inducement to the willingness of Seller to enter into this
Agreement, each Purchaser Parent hereby unconditionally, absolutely and
irrevocably (i) agrees to cause the Purchaser to perform all of its obligations
hereunder and (ii) guarantees the obligations of the Purchaser pursuant to
ARTICLE 1 and ARTICLE 9 hereto.

(b) Each Purchaser Parent represents and warrants to Seller as follows:

(i) Each Purchaser Parent is duly organized, validly existing and in good
standing under the Laws of its respective jurisdiction of organization, and has
the full power and authority to own, lease and operate its properties and to
carry on its business in all material respects as has been and is currently
conducted.

(ii) Each Purchaser Parent has the power and authority necessary to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated by this Section 6.7.

(iii) Each Purchaser Parent has taken all corporate action required to authorize
the execution and delivery of this Agreement by Purchaser Parents and to
authorize the consummation by Purchaser Parents of the transactions contemplated
by this Section 6.7. Each Purchaser Parent has duly executed and delivered this
Agreement, and (assuming the due

 

-20-



--------------------------------------------------------------------------------

authorization, execution and delivery by Seller, Seller Parent and Purchaser, of
this Agreement) this Section 6.7 constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of this
Agreement), except as enforcement may be limited by the Enforceability
Exceptions.

(iv) The execution and delivery by Purchaser Parents of this Agreement does not,
and the consummation by such Purchaser of the transactions contemplated by this
Section 6.7 will not (A) conflict with or violate the organizational documents
of any Purchaser Parent (B) constitute or result in a Default, or require any
notification or Consent pursuant to, or result in the creation of any Lien
(other than Permitted Liens) on any asset of any Purchaser Parent under, any
Contract or any Permit to which such Purchaser Parent is a party or by which any
of its properties or assets is bound, (C) constitute or result in a Default
applicable to any Purchaser Parent or any of its properties or assets or
(D) result in the creation of any Lien (other than Permitted Liens), on any of
the properties or assets of any Purchaser Parent, in the case of each of clauses
(B), (C) and (D), other than any such items that, individually or in the
aggregate, are not reasonably expected to materially affect the ability of such
Purchaser Parent to perform its obligations under this Section 6.7.

6.8 Seller Parent Assurance.

(a) As a material inducement to the willingness of Purchaser to enter into this
Agreement, Seller Parent hereby unconditionally, absolutely and irrevocably (i)
agrees to cause Seller to perform all of its obligations hereunder and (ii)
guarantees the obligations of Seller pursuant to ARTICLE 9 hereto.

(b) Seller Parent represents and warrants to Purchaser as follows:

(i) Seller Parent is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Maryland, and has the full power and
authority to own, lease and operate its properties and to carry on its business
in all material respects as has been and is currently conducted.

(ii) Seller Parent has the power and authority necessary to execute, deliver and
perform its obligations under this Agreement and to consummate the transactions
contemplated by this Section 6.8.

(iii) Seller Parent has taken all corporate action required to authorize the
execution and delivery of this Agreement by Seller Parent and to authorize the
consummation by Seller Parent of the transactions contemplated by this Section
6.8. Seller Parent has duly executed and delivered this Agreement, and (assuming
the due authorization, execution and delivery by Purchaser, Purchaser Parents
and Seller, of this Agreement) this Section 6.8 constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of this
Agreement), except as enforcement may be limited by the Enforceability
Exceptions.

(iv) The execution and delivery by Seller Parent of this Agreement does not, and
the consummation by Seller Parent of the transactions contemplated by this
Section 6.8 will not (A) conflict with or violate the organizational documents
of Seller Parent

 

-21-



--------------------------------------------------------------------------------

(B) constitute or result in a Default, or require any notification or Consent
pursuant to, or result in the creation of any Lien (other than Permitted Liens)
on any asset of Seller Parent under, any Contract or any Permit to which Seller
Parent is a party or by which any of its properties or assets is bound,
(C) constitute or result in a Default applicable to Seller Parent or any of its
properties or assets or (D) result in the creation of any Lien (other than
Permitted Liens), on any of the properties or assets of Seller Parent, in the
case of each of clauses (B), (C) and (D), other than any such items that,
individually or in the aggregate, are not reasonably expected to materially
affect the ability of Seller Parent to perform its obligations under this
Section 6.8.

(c) Within 20 Business Days following each month-end occurring following the
date hereof and prior to the date that is 12 months following the Closing,
Seller Parent will deliver to Purchaser a statement setting forth Seller
Parent’s Total Equity as of such month-end. If at any time following the date
hereof and prior to the date that is 12 months following the Closing, Seller
Parent’s Total Equity is below $200,000,000, Seller Parent shall, at Purchaser’s
option, promptly post a letter of credit or place funds in escrow subject to an
escrow agreement, in either case in a form customary for transactions of this
nature and mutually satisfactory to Seller and Purchaser, in support of Seller
Parent’s obligations under this Section 6.8 in an amount equal to 7.5% of the
Estimated Purchase Price minus any indemnification payment made prior to such
date pursuant to Section 9.2.

6.9 Termination of Affiliated Agreements. Seller shall, and shall cause its
Affiliates to, do all things necessary to ensure that, effective on the Closing
Date, all Affiliated Contracts (other than the Master Participation and
Assignment Agreement) are terminated and no longer in force and no costs,
expenses, fees or any other amounts are outstanding or otherwise payable under
any Affiliated Contracts (other than the Master Participation and Assignment
Agreement).

6.10 Power of Attorney. Purchaser hereby irrevocably appoints, makes and
constitutes Coller International Partners VII, L.P. (“Purchaser Attorney”), with
full power of substitution and resubstitution, its true and lawful
attorney-in-fact for Purchaser’s and in Purchaser’s name, place and stead and
for Purchaser’s use and benefit, certify, acknowledge, swear to, file, deliver,
accept and record any certificates, instruments, notices and other such
documents necessary for the purposes of effectuating Purchaser’s rights under
this Agreement. Purchaser authorizes such attorney-in-fact full power and
authority to do and perform each and every act or thing whatsoever requisite to
be done in connection with the foregoing as fully as Purchaser might or could do
so personally, and hereby ratifying and confirming all that any such
attorney-in-fact shall lawfully do or cause to be done by virtue thereof or
hereof. At all times, Seller shall be entitled to rely (without investigation)
on any action taken by Purchaser Attorney as being taken by Purchaser Attorney
for itself and on behalf of Purchaser, and fully authorized by Purchaser. In the
event that any statement, request, notice or instruction given by Purchaser
shall be inconsistent (as determined by Seller in its reasonable direction) with
that given by Purchaser Attorney as attorney-in-fact for Purchaser, any such
statement, request, notice or instruction from Purchaser Attorney shall prevail.
This power of attorney is a special power of attorney coupled with an interest
and is irrevocable, and may be exercised by any such attorney-in-fact by
executing any agreement, certificate, instrument or other document with the
single signature of any such attorney-in-fact acting as attorney-in-fact for
Purchaser and survives any termination of this Agreement in accordance with its
terms.

 

-22-



--------------------------------------------------------------------------------

ARTICLE 7

CONDITIONS TO CLOSING

7.1 Conditions to Each Party’s Obligations. The obligations of Purchaser and
Seller to consummate the Closing are subject to the satisfaction (or, to the
extent permitted by applicable Law, waiver by Purchaser and Seller) at or prior
to the Closing of the following conditions:

(a) the Credit Agreement Amendment shall have been executed by all parties
thereto and shall be in full force and effect upon the Closing; and

(b) no Regulatory Authority of competent jurisdiction shall have enacted,
issued, promulgated or enforced any applicable Law or preliminary or permanent
injunction or order which is in effect and which prohibits, enjoins or otherwise
restrains the Transactions.

7.2 Conditions to Obligation of Purchaser. The obligation of Purchaser to
consummate the Closing is subject to the satisfaction (or, to the extent
permitted by applicable Law, waiver by Purchaser) at or prior to the Closing of
the following conditions:

(a) (i) the Seller Fundamental Representations shall be true and correct in all
material respects as of the Closing (except, in each case, to the extent that
such representation and warranty speaks only as of a particular date, in which
case such representation and warranty shall be true and correct in all material
respects as of such particular date) and (ii) the representations and warranties
of Seller set forth in this Agreement (other than the Seller Fundamental
Representations) shall be true and correct as of the Closing (except, in each
case, to the extent that such representation and warranty speaks only as of a
particular date, in which case such representation and warranty shall be true
and correct as of such particular date), except in the case of clause (ii) where
the failure of any of such representations and warranties of Seller to be so
true and correct, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect or a material adverse impact
on the ability of any Seller to perform its obligations under this Agreement or
to consummate the transactions contemplated by this Agreement;

(b) Seller shall have performed or complied with in all material respects all
obligations and covenants required by this Agreement to be performed or complied
with by them by the time of the Closing;

(c) Purchaser shall have received a certificate signed by an authorized officer
of each of Seller as to the satisfaction of each of the conditions set forth in
Sections 7.2(a) and 7.2(b); and

(d) No Company Material Adverse Effect shall have occurred and be continuing.

7.3 Conditions to Obligation of Seller. The obligation of Seller to consummate
the Closing is subject to the satisfaction (or, to the extent permitted by
applicable Law, waiver by Seller) on or prior to the Closing Date of the
following conditions:

 

-23-



--------------------------------------------------------------------------------

(a) (i) the Purchaser Fundamental Representations shall be true and correct in
all material respects as of the Closing (except, in each case, to the extent
that such representation and warranty speaks only as of a particular date, in
which case such representation and warranty shall be true and correct in all
material respects as of such particular date) and (ii) the representations and
warranties of Purchaser set forth in this Agreement (other than the Purchaser
Fundamental Representations) shall be true and correct as of the Closing
(except, in each case, to the extent that such representation and warranty
speaks only as of a particular date, in which case such representation and
warranty shall be true and correct as of such particular date), except in the
case of clause (ii) where the failure of any of such representations and
warranties of Purchaser to be so true and correct, individually or in the
aggregate, would not reasonably be expected to have a material adverse impact on
the ability of Purchaser to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement;

(b) Purchaser shall have performed or complied with in all material respects all
obligations and covenants required by this Agreement to be performed or complied
with by Purchaser by the time of the Closing; and

(c) Seller shall have received a certificate signed by an authorized officer of
Purchaser as to the satisfaction of each of the conditions set forth in Sections
7.3(a) and 7.3(b).

ARTICLE 8

TERMINATION

8.1 Termination. This Agreement may be terminated and the Transaction abandoned:

(a) at any time prior to the Closing, by the mutual written consent of Purchaser
and Seller; or

(b) by either Purchaser or Seller if the Closing shall not have occurred prior
to August 12, 2016.

ARTICLE 9

INDEMNIFICATION

9.1 Survival. All representations and warranties of the Parties contained herein
shall survive the Closing until the date that is the earlier of (i) 12 months
after the Closing Date and (ii) six months after the receipt of the Company’s
audited financials for the fiscal year 2016; provided that (a) the Seller
Fundamental Representations and the Purchaser Fundamental Representations shall
survive the Closing indefinitely and (b) the representations and warranties in
Section 2.7 (Tax Matters) shall survive until 60 days after the expiration of
the relevant statute of limitations (each such date, a “Survival Date” in
respect of all representations and warranties). All covenants and agreements
(together with any right to assert a claim under Section 9.2 or Section 9.3, as
applicable) shall survive the Closing and the consummation of the Transactions
until the later of the expiration of (A) its term and (B) the applicable statute
of limitations (each such date, a “Survival Date” in respect of all covenants
and agreements). Any claims under this Agreement with respect to a breach of a
representation, warranty, covenant or agreement contained in this Agreement must
be asserted by written notice delivered prior to 5:00 P.M. on the applicable
Survival Date and, if such a notice is given prior to such time, the survival
period

 

-24-



--------------------------------------------------------------------------------

for such representation, warranty, covenant or agreement, as applicable, shall
continue until such claim is fully resolved.

9.2 Indemnification of Purchaser Indemnified Parties. Seller shall indemnify,
defend and hold harmless the Company and Purchaser and its Affiliates and their
respective officers, directors, employees, stockholders, members, managers,
partners and agents, successors and permitted assigns (“Purchaser Indemnified
Parties”) from and against, and shall pay and reimburse each Purchaser
Indemnified Party for, any and all Losses imposed upon or suffered or incurred
by the Purchaser Indemnified Parties (for the avoidance of doubt, whether in
connection with a Direct Claim or Third-Party Claim) by reason of, resulting
from, or arising out of (a) any breach or inaccuracy of any representation or
warranty made by Seller in ARTICLE 2 or ARTICLE 3 of this Agreement, (b) any
breach or non-performance by Seller of any of its covenants or agreements
contained in this Agreement, and (c) the Participation Loans, except Losses to
the extent arising from Purchaser’s breach or failure to perform under the
Master Participation and Assignment Agreement or a Purchaser Indemnified Party’s
fraud, intentional misrepresentation or willful breach with respect to or in
connection with such Participation Loans.

9.3 Indemnification of Seller Indemnified Parties. Subsequent to the Closing,
Purchaser shall indemnify, defend and hold harmless Seller and its officers,
directors, employees, stockholders, members, managers, partners, agents,
successors and permitted assigns (“Seller Indemnified Parties”) from and
against, and shall pay and reimburse Seller for any and all Losses imposed upon
or suffered or incurred by the Seller Indemnified Parties by reason of,
resulting from, or arising out of (a) any breach or inaccuracy of any
representation or warranty made by Purchaser in ARTICLE 4 of this Agreement or
in any certificate or other instrument delivered by or on behalf of Seller
pursuant to this Agreement and (b) any breach or non-performance by Purchaser of
its covenants and agreements contained in this Agreement.

9.4 Certain Limitations on Indemnification Obligations. Notwithstanding anything
to the contrary contained in this Agreement:

(a) Other than with respect to the Seller Fundamental Representations and the
representations and warranties made pursuant to Section 2.7 (Tax Matters), the
Purchaser Indemnified Parties will not be entitled to receive any
indemnification payments under Section 9.2(a) until the aggregate amount of
Losses incurred by the Purchaser Indemnified Parties under Section 9.2(a),
collectively, exceeds equal to 1.0% of the Estimated Purchase Price (the
“Deductible”); provided that, in the case of this Section 9.4(a), if the
aggregate amount of all Losses exceeds the Deductible, the Purchaser Indemnified
Parties shall be entitled to indemnification only for the amount of such excess;

(b) Other than with respect to the Seller Fundamental Representations and the
representations and warranties made pursuant to Section 2.7 (Tax Matters), the
maximum aggregate amount that the Purchaser Indemnified Parties will be entitled
to recover under Section 9.2(a), collectively, shall not exceed an amount equal
to 7.5% of the Estimated Purchase Price. The maximum aggregate amount that the
Purchaser Indemnified Parties will be entitled to recover under Section 9.2(a),
collectively, shall not exceed the Final Purchase Price;

 

-25-



--------------------------------------------------------------------------------

(c) The maximum aggregate amount that the Seller Indemnified Parties will be
entitled to recover under Section 9.3(a), collectively, shall not exceed the
Final Purchase Price;

(d) None of the Indemnified Parties will be permitted to recover any Losses
pursuant to this ARTICLE 9 in the event that any Indemnified Party has been
indemnified or reimbursed for such amount under any other provision of this
Agreement to the extent of such indemnification or reimbursement;

(e) No claim for indemnification pursuant to this ARTICLE 9 shall be made for
consequential damages, punitive or exemplary damages, special damages, lost
profits, incidental damages, indirect damages, unrealized expectations or other
similar items, nor shall any damages be calculated using a “multiplier” or any
other similar method having a similar effect; provided, however, that the
foregoing limitations shall not apply to any such Losses (i) for consequential
damages to the extent reasonably foreseeable or (ii) to the extent awarded to, a
third party with respect to an Indemnity Claim; and

(f) For the purposes of determining whether a breach of any representation or
warranty has occurred for the purposes of Section 9.2(a) and calculating the
amount of Losses related thereto, any qualification as to materiality, “Company
Material Adverse Effect” or any other similar qualification or standard
contained in ARTICLE 2 or ARTICLE 3 shall be disregarded (it being understood
that the word “Material” in the defined term “Material Contract(s)” and the
qualification as to “Company Material Adverse Effect” contained in Section 2.6
shall not be disregarded for any of such purposes).

9.5 Payment Adjustments for Insurance Proceeds. Payments by an Indemnifying
Party under this ARTICLE 9 in respect of any Losses are limited to the amount of
any liability or damage that remains after deducting therefrom any insurance
proceeds and any indemnity, contribution or other similar payment actually
received by an Indemnified Party in respect of any such indemnity claim, less
any related costs and expenses, including the aggregate cost of pursuing any
related insurance claims (but not including any related increases in insurance
premiums or other charge-backs). Each Indemnified Party shall use commercially
reasonable efforts to seek to recover any insurance proceeds in connection with
making a claim under this ARTICLE 9. Promptly after the realization of any
insurance proceeds, indemnity, contribution or other similar payment, the
Indemnified Party shall reimburse the Indemnifying Party for such reduction in
Losses for which the Indemnified Party was paid under this ARTICLE 9 before the
realization of reduction of such Losses.

9.6 Transferring Loans Indemnity and Protections

(a) Seller will indemnify, defend, protect and hold harmless the Purchaser
Indemnified Parties from and against, and shall pay and reimburse each Purchaser
Indemnified Party for, any and all Losses (for the avoidance of doubt, whether
in connection with a Direct Claim or Third-Party Claim) by reason of, resulting
from, arising out of or in connection with the ownership of the Transferring
Loans (including any Contract evidencing a Transferring Loan) or the performance
of the Company’s obligations under the Master Participation and Assignment
Agreement, any breach of a representation or warranty thereunder or any
agreement executed or actions or non-actions taken in accordance with the
Purchaser’s obligations thereunder,

 

-26-



--------------------------------------------------------------------------------

including, for the avoidance of doubt, the execution of any agreements or other
documents which the Purchaser executes in order to effect the assignment or
elevation of the Transferring Loans and shall, upon request, reimburse an
Indemnified Party for all reasonable and documented legal and other costs, fees
and expenses as they are incurred in connection with investigation, preparing or
defending a Claim; provided, however, such indemnification shall not apply to
any Losses to the extent they result directly from Purchaser’s fully adjudicated
gross negligence, fraud or wilful misconduct.

(b) This indemnification obligation is separate from and in addition to the
indemnification provided under Section 9.2, and is not be subject to the
Deductible, Cap or other limitations set out in Section 9.4 or elsewhere in this
Agreement. Neither the Company nor the Purchaser Indemnified Parties shall be
under any obligation to institute or defend any action, suit, or legal
proceeding in connection herewith or to take any other action likely to involve
the Company or any of the Purchaser Indemnified Parties in expense, unless first
indemnified to the Company or the Purchaser Indemnified Parties’ reasonable
satisfaction, as applicable. In addition, Seller agrees to pay all costs and
expenses (including attorneys’ fees) incurred by an Indemnified Party to enforce
the terms this Section 9.6.

9.7 Sole Remedy.

(a) Subject to Section 10.9, from and after the Closing, this ARTICLE 9 sets
forth the entire liability and obligation of the Indemnifying Party and the sole
and exclusive remedy for the Indemnified Party for any Losses arising from or
related in any way to this Agreement or the Transactions; provided, however,
that nothing in this Section 9.6(a) shall limit the rights or remedies of, or
constitute a waiver of any rights or remedies by, any Person pursuant to (or
shall otherwise operate to interfere with the operation of) Section 1.3 or
Section 10.9.

(b) Notwithstanding anything to the contrary in this Agreement, nothing in this
ARTICLE 9 (including Section 9.4 and Section 9.6(a)) shall limit (i) the rights
or remedies of any Person under this Agreement based upon or in connection with
fraud or intentional misrepresentation, and (ii) either Party’s right to bring
claims based on fraud or intentional misrepresentation with respect to this
Agreement at any time following the Closing Date (which such right shall survive
indefinitely or until the latest time permitted by applicable Law).

9.8 Indemnification Procedures.

(a) The Indemnified Party shall give the Indemnifying Party written notice (a
“Claim Notice”) promptly, but in no event more than (i) 15 days after becoming
aware of a claim for any Losses for which the Indemnified Party intends to seek
indemnification under this ARTICLE 9 in the case of a Third-Party Claim and (ii)
15 days after the Indemnified Party determines that it intends to seek
indemnification under this ARTICLE 9 in the case of a Direct Claim; provided
that the failure to give a Claim Notice in the time period specified herein
shall not relieve any Indemnifying Party of its obligations under this ARTICLE
9, except to the extent such Indemnifying Party shall have been actually and
materially prejudiced by such failure. Each Claim Notice shall contain a
description of the claim and the nature and amount of the related Losses (to the
extent that the nature and amount of the Losses are known at such time) (an
“Indemnity Claim”); provided, however, that information in such Claim Notice
need only

 

-27-



--------------------------------------------------------------------------------

specify such information to the knowledge of the Indemnified Party as of the
date of such Claim Notice and shall not limit or prejudice any of the rights or
remedies of any Indemnified Party on the basis of any limitations on the
information included in such Claim Notice. The Indemnified Party shall furnish
promptly to the Indemnifying Party copies of all papers and official documents
received in respect of any Losses.

(b) If the Indemnified Party and the Indemnifying Party shall succeed in
reaching agreement on their respective rights with respect to any Indemnity
Claim, the Indemnified Party and the Indemnifying Party shall promptly prepare
and sign a memorandum setting forth such agreement. Should the Indemnified Party
and the Indemnifying Party be unable to agree as to any particular item or items
or amount or amounts within such time period, then the Indemnified Party shall
be permitted to submit such dispute to a court of competent jurisdiction as set
forth in Section 10.8.

(c) Indemnity Claims for Losses specified in any Claim Notice to which an
Indemnifying Party shall not object to in writing within 30 days of receipt of
such Claim Notice, claims for Losses covered by a memorandum of agreement of the
nature described in Section 9.7(b), and claims for Losses the validity and
amount of which have been the subject of a final judicial determination or shall
have been settled with the consent of the Indemnifying Party are hereinafter
referred to, collectively, as “Agreed Claims”. Within five Business Days of the
determination of the amount of any Agreed Claim, the Indemnifying Party shall
pay to the Indemnified Party an amount equal to the Agreed Claim by wire
transfer in immediately available funds to the bank account or accounts
designated by the Indemnified Party in a notice to the Indemnifying Party not
less than two Business Days prior to such payment.

(d) All indemnification obligations in this Agreement are conditioned upon the
Indemnified Party:

(i) delivering the Claim Notice and related documents under this Section 9.7;

(ii) allowing the Indemnifying Party to undertake, conduct and control, through
reputable independent counsel of its own choosing, the defense, appeal or
settlement of any Third-Party Claim that is reasonably likely to give rise to an
indemnification claim under this ARTICLE 9; provided that the Indemnifying Party
shall only be entitled to conduct and control such defense, appeal or settlement
(i) if it acknowledges in writing to the Indemnified Party its irrevocable and
unconditional obligation to indemnify the Indemnified Party hereunder against
any Losses that may result from such Third-Party Claim, subject to Section 9.4,
and (ii) if (A) in the reasonable opinion of counsel for such Indemnified Party,
there is no reasonable likelihood of a conflict of interest between the
Indemnifying Party and the Indemnified Party and (B) the Indemnifying Party
timely and diligently pursues such defense, appeal or settlement (it being
understood that if either (A) or (B) fail to continue to be satisfied, the
Indemnified Party shall be entitled to participate in such defense, appeal or
settlement through counsel of its own choosing and the Indemnifying Party shall
be liable for the fees and expenses of counsel (including advancement thereof)
to the Indemnified Party); provided, however, that if the Indemnifying Party
elects not to control the defense of such Third-Party Claim (including by
failing to promptly notify the Indemnified Party in writing of its election to
control such defense

 

-28-



--------------------------------------------------------------------------------

in accordance with this Section 9.7(f)), the Indemnified Party may control the
defense of such Third-Party Claim with counsel of its choosing, and the
Indemnifying Party shall be liable for the fees and expenses of counsel
(including advancement thereof) to the Indemnified Party; provided, further,
that an Indemnifying Party shall not agree to any settlement of any Third-Party
Claim without the prior written consent of the Indemnified Party (such consent
not to be unreasonably withheld, conditioned or delayed);

(iii) reasonably cooperating with the Indemnifying Party in the defense of any
such claim or liability and any related settlement negotiations; and

(iv) not compromising or settling any claim or liability without the prior
written consent of the Indemnifying Party (such consent not to be unreasonably
withheld, conditioned or delayed).

9.9 Treatment of Indemnification Payments. Any payment made pursuant to the
indemnification obligations arising under this Agreement shall be treated as an
adjustment to the Final Purchase Price for Tax purposes to the extent permitted
by Law.

ARTICLE 10

MISCELLANEOUS

10.1 Definitions.

(a) Except as otherwise provided herein, the capitalized terms set forth below
shall have the following meanings:

“Accrued Fee Amount” means, with respect to any Company Loan, the aggregate
amount of accrued and unpaid fees in respect of such Company Loan on the Closing
Date, as determined in accordance with the Contracts governing such Company
Loan.

“Accrued Interest Amount” means, with respect to any Company Loan, the aggregate
amount of accrued and unpaid interest in respect of such Company Loan on the
Closing Date, as determined in accordance with the Contracts governing such
Company Loan.

“Accrued Payables” means the sum of all accounts payable and other accrued
expenses of the Company that are unpaid as of the Closing Date.

“Adjustment Factor” means, for each Company Loan, the number set forth next to
such Company Loan under the heading “Adjustment Factor” on Exhibit A.

“Administrative Agent” shall have the meaning set forth in the definition of
“Credit Agreement.”

“Affiliate” of a Person means (i) any other Person directly, or indirectly
through one or more intermediaries, controlling, controlled by or under common
control with such Person, (ii) any officer, director, partner, employer or
direct or indirect beneficial owner of a 10% or greater equity or voting
interest of such Person, (iii) any other Person for which a Person described in
clause (ii) acts in any such capacity or (iv) an immediate family member of such
Person.

 

-29-



--------------------------------------------------------------------------------

“Affiliated Contract” shall have the meaning set forth in Section 2.14.

“Agreed Claims” shall have the meaning set forth in Section 9.7(c).

“Agreement” shall have the meaning set forth in the Preamble.

“Arbitrator” shall have the meaning set forth in Section 1.3(c).

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which banks in New York, New York, London, England or Guernsey are
required by law, executive order or governmental decree to be closed.

“Claim” means any actual or threatened claim, litigation, investigation,
proceeding or action in any court or before any regulatory, administrative or
other body whether arising before or after the date of this Agreement

“Claim Notice” shall have the meaning set forth in Section 9.7.

“Closing” shall have the meaning set forth in Section 1.2(a).

“Closing Date” shall have the meaning set forth in Section 1.2(a).

“Closing Date Statement” shall have the meaning set forth in Section 1.3(a).

“Closing Payment” means an amount equal to (a) the Purchase Price; minus (b) the
Intercompany Note Repayment Amount; minus (c) the Transferred Loan Debt
Repayment; minus (d) the Outstanding Debt Amount minus (e) the Seller Facility
Transaction Fee Amount.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Recitals.

“Company Financial Statements” shall have the meaning set forth in Section
2.4(a).

“Company Loan” means each security, indebtedness and other financial instrument
listed on Exhibit A.

“Company Material Adverse Effect” means any state of facts, circumstance,
condition, effect, event, change or occurrence (each, an “Effect”) which,
individually or together with any other Effect, is, or would reasonably be
expected to become materially adverse to the business, financial condition,
assets or results of operations of the Company. “Company Material Adverse
Effect” shall not include an effect or impact to the extent (and only to the
extent) it results from (A) changes in Laws of general applicability or of
specific applicability to companies in the same industry as the Company,
(B) changes in GAAP, (C) changes in economic, political or other conditions
generally affecting the U.S. or global economies or the credit, financial,
securities or capital markets, (D) acts of God, or any outbreak or escalation of

 

-30-



--------------------------------------------------------------------------------

hostilities or war or any act of terrorism, (E) the announcement of or the
taking of any action required by this Agreement, or (F) any failure by the
Company to meet its internal or published projections of its revenues, earnings
or other financial performance in and of itself (provided that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded); in the case of clauses (A) through (D), in each case
that do not disproportionately affect the Company in relation to others which
participate in the same business as the Company.

“Consent” means any consent, approval, authorization, clearance, exemption,
waiver or similar affirmation by any Person pursuant to any Contract, Law, Order
or Permit.

“Contract” means any agreement, contract, indenture, instrument, lease, license,
obligation or undertaking, written or oral, to which any Person is a party or
that is otherwise legally binding on any Person.

“Credit Agreement” means the Senior Secured Revolving Credit Agreement, dated as
of September 18, 2014, among Seller Parent, the Company, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”), and ING Capital LLC, as syndication agent, as amended by Amendment No.
1, dated as of April 1, 2015, and Amendment No. 2, dated as of May 29, 2015.

“Credit Agreement Amendment” means the amendment to the Credit Agreement to be
entered into upon Closing substantially in the form attached hereto as Exhibit
E.

“Deductible” shall have the meaning set forth in Section 9.4(a).

“Default” means (i) any breach or violation of, default under, contravention of,
or conflict with, any Contract, Law, Order or Permit, (ii) any occurrence of any
event that with the passage of time or the giving of notice or both would
constitute a breach or violation of, default under, contravention of, or
conflict with, any Contract, Law, Order or Permit or (iii) any occurrence of any
event that with or without the passage of time or the giving of notice or both
would give rise to a right of any Person to exercise any remedy or obtain any
relief under, terminate, revoke, suspend or cancel, or to accelerate the
maturity or performance of, or to increase or impose any Liability under, any
Contract, Law, Order or Permit.

“Direct Claim” means any Claim other than a Third-Party Claim.

“Disclosure Schedules” means the disclosures schedules attached hereto as
Exhibit C and delivered by Seller to Purchaser in connection with this
Agreement.

“Enforceability Exceptions” shall have the meaning set forth in Section 2.11(b).

“Equity Rights” means all arrangements, calls, commitments, Contracts, options,
rights to subscribe to, purchase rights, subscription rights, warrants or other
binding obligations of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, membership interests or other
equity securities of a Person or by which a Person is or may be bound to issue
additional membership interests or other equity securities of such Person.

“Estimated Closing Payment” shall have the meaning set forth in Section 1.1(b).

 

-31-



--------------------------------------------------------------------------------

“Estimated Purchase Price” shall have the meaning set forth in Section 1.1(b).

“Existing Operating Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of July 1, 2016.

“Facility Transaction Fees” means the fees listed on Schedule 10.1 hereto
payable to the payees set forth on such schedule.

“Final Closing Payment” shall have the meaning set forth in Section 1.3(a).

“Final Closing Payment Adjustment” means the difference between the Final
Closing Payment and the Estimated Closing Payment.

“Final Outstanding Debt Amount” shall have the meaning set forth in Section
1.3(a).

“Final Purchase Price” shall have the meaning set forth in Section 1.3(a).

“Final Transferred Loan Debt Repayment” shall have the meaning set forth in
Section 1.3(a).

“FIRPTA Certificate” shall have the meaning set forth in Section 6.3(d).

“GAAP” means U.S. generally accepted accounting principles, consistently applied
during the periods involved.

“Indebtedness” means, with respect to the Company, at the time of any
determination, without duplication, all obligations, contingent or otherwise
that, in accordance with GAAP, would be included on the balance sheet of the
Company as indebtedness, but in any event including the outstanding principal
amount of, all accrued and unpaid interest on and other payment obligations
(including any premiums, termination fees, expenses, breakage costs or penalties
due or payable in connection with this Agreement or the consummation of the
transactions contemplated by this Agreement) in respect of (i) all indebtedness
of the Company for borrowed money, which shall include borrowing agreements such
as notes, bonds, indentures, mortgages, loans and lines of credit or similar
instruments, (ii) the guaranty, endorsement (other than for collection or
deposit in the Ordinary Course of Business), co-making or sale with recourse by
a Person of the obligation of another Person, (iii) all obligations (including
breakage costs) payable by the Company under interest rate or currency
protection agreements, (iv) any reimbursement obligation with respect to letters
of credit (including standby letters of credit to the extent drawn upon),
bankers’ acceptances or similar facilities issued for the account of the
Company, (v) all obligations arising from installment purchases of property or
representing the deferred purchase price of property or services in respect of
which the Company is liable, contingently or otherwise, as obligor or otherwise
(other than trade payables and other current liabilities incurred in the
Ordinary Course of Business), (vi) all obligations, whether or not assumed,
secured by any Lien or payable out of the proceeds from any property or assets
now or hereafter owned by the Company, (vii) all obligations under capital
leases (as determined in accordance with GAAP) and (viii) any obligation of the
type referred to in clauses (i) through (vii) of this definition of another
Person, the payment of which the Company has guaranteed, or

 

-32-



--------------------------------------------------------------------------------

which is secured by any property or assets of such Person, or for which the
Company is responsible or liable, directly or indirectly, jointly or severally,
as an obligor, guarantor or otherwise.

“Indemnified Parties” means a Person entitled to be indemnified for Losses
pursuant to Section 9.2 or Section 9.3.

“Indemnifying Party” means a Person obligated to pay indemnification pursuant to
Section 9.2 or Section 9.3.

“Indemnity Claim” shall have the meaning set forth in Section 9.7.

“Intercompany Note” means the Promissory Note in the principal amount of
$2,049,040.50, dated as of September 17, 2014 payable by the Company to Resource
TRS II, Inc.

“Intercompany Note Repayment Amount” means the amount of outstanding principal
balance, plus accrued and unpaid interest on the Intercompany Note, as of the
Closing Date.

“Knowledge” as used with respect to a Person means the actual knowledge of such
Person as of the date of this Agreement. With respect to Seller, Knowledge means
such actual knowledge of any one or more of Jeffrey Blomstrom, Jeffrey Brotman,
David Bryant, Jonathan Cohen, Dave DeSantis and David Rous, provided that, with
respect to Dave DeSantis and David Rous only, actual knowledge will include such
information that a reasonably prudent credit manager should be aware of in the
course of performing their duties.

“Law” means any code, law (including common law), ordinance, regulation, order,
decision, policy, reporting or licensing requirement, rule or statute applicable
to a Person or its assets, Liabilities or business, to the extent promulgated,
interpreted or enforced by any Regulatory Authority, each as amended and now and
hereafter in effect.

“Liability” means any direct or indirect, liability, Indebtedness, commitment,
obligation, penalty, cost or expense, claim or deficiency of any type, whether
accrued or fixed, absolute or contingent, known or unknown, liquidated or
unliquidated, matured or unmatured, on or off-balance sheet, or otherwise,
including those arising under any Contract, Litigation or Order.

“Lien” means any lien, pledge, hypothecation, ownership interest of others,
charge, claim, mortgage, security interest, easement, title retention agreement,
voting trust agreement, option, right of first refusal, survey defect,
imperfection of title or other encumbrance or restriction of any kind, including
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.

“Litigation” means any action, arbitration, cause of action, lawsuit, claim,
complaint, grievance, criminal prosecution, governmental or other examination,
investigation or information request, audit (other than regular audits of
financial statements by outside auditors), inspection, hearing, administrative
or other proceeding relating to or affecting a Party, its

 

-33-



--------------------------------------------------------------------------------

business, its records, its policies, its practices, its compliance with
applicable Law, its actions, its assets (including Contracts related to it) or
the transactions contemplated by this Agreement.

“Losses” means any and all demands, claims, actions or causes of action,
assessments, awards, losses, damages, Liabilities, costs and expenses, including
interest, penalties, cost of investigation and defense, and reasonable
attorneys’ and other professional fees and expenses.

“Master Participation and Assignment Agreement” means the Master Participation
and Assignment Agreement to be entered into on the Closing Date between the
Purchaser and Seller substantially the form attached hereto as Exhibit D.

“Material Contract” shall have the meaning set forth in Section 2.11(a).

“Membership Interests” shall have the meaning set forth in the Recitals.

“Northport Capital” means Northport Capital, LLC.

“Notice of Disagreement” shall have the meaning set forth in Section 1.3(b).

“Order” means any administrative or judicial decision or award, decree,
injunction, judgment, order, quasi-judicial decision or award, ruling or writ of
any federal, state, local or foreign Regulatory Authority.

“Ordinary Course of Business” or any similar phrase means the usual, regular and
ordinary course of the business of the Company, consistent with the past customs
and practice of the Company.

“Outstanding Debt Amount” means the aggregate amount of outstanding principal
balance, plus accrued and unpaid interest under the Credit Agreement, after
giving effect to the payment of the Transferred Loan Debt Repayment under
Section 1.3(c)(iii), net of any cash or cash equivalents of the Company, in each
case, as of the Closing Date.

“Participation Loan” shall have the meaning set forth in Section 6.9.

“Parties” means Purchaser and Seller.

“Permits” shall have the meaning set forth in Section 2.8.

“Permitted Liens” means (i) Liens for current Taxes not yet due and payable or
being contested in good faith and for which reserves have been established in
accordance with GAAP, (ii) Liens securing indebtedness or liabilities that are
reflected in the Company Financial Statements, (iii) mechanics’, carriers’,
workmen’s, repairmen’s, materialmen’s, builders’, contractors’ and similar
Liens, incurred in the Ordinary Course of Business which are not delinquent or
which are being contested in good faith and for which reserves have been
established in accordance with GAAP, (iv) Liens arising in connection with
Indebtedness to be released on or prior to the Closing and (v) Liens arising in
connection with the Credit Agreement.

 

-34-



--------------------------------------------------------------------------------

“Person” means a natural person or any legal, commercial or governmental entity,
such as, but not limited to, a corporation, general partnership, joint venture,
limited partnership, limited liability company, limited liability partnership,
trust, business association, group acting in concert, or any person acting in a
representative capacity.

“Pre-Closing Tax Period” means any taxable period that ends on or before the end
of the day on the Closing Date and, with respect to any Straddle Period, the
portion of such taxable year or period ending on and including the Closing Date.

“Purchase Price” means an amount equal to the sum of (a) the aggregate for all
Company Loans of an amount for each Company Loan equal to (i) the applicable
Signing UPB minus the applicable Repaid Principal Amount, multiplied by (ii) the
applicable UPB Factor multiplied by (iii) the applicable Adjustment Factor; plus
(b) the aggregate Accrued Interest Amount for all Company Loans; plus (c) the
aggregate Accrued Fee Amount for all Company Loans minus (b) Accrued Payables.

“Purchase Price Allocation” shall have the meaning set forth in Section 6.3(h).

“Purchased Membership Interests” shall have the meaning set forth in the
Recitals.

“Purchaser” shall have the meaning set forth in the Preamble.

“Purchaser Attorney” shall have the meaning set forth in the Section 6.10.

“Purchaser Fundamental Representations” means the representations and warranties
set forth in Section 4.1 (Organization, Standing and Power), Section 4.2
(Authority; No Breach By Agreement) and Section 4.5 (Brokers and Finders).

“Purchaser Indemnified Parties” shall have the meaning set forth in Section 9.2.

“Purchaser Parent” shall have the meaning set forth in the Preamble.

“RAI” means Resource America, Inc.

“Referee” shall have the meaning set forth in Section 6.3(h).

“Regulatory Authority” means any federal, state, county, local or other
governmental or regulatory court, agency, authority (including taxing and
self-regulatory authorities), instrumentality, commission, board or body having
jurisdiction over the Parties, their respective Subsidiaries or each of their
businesses or assets.

“Released Matters” shall have the meaning set forth in Section 6.6.

“Released Party” shall have the meaning set forth in Section 6.6.

“Repaid Principal Amount” means, with respect to each Company Loan, the
aggregate principal amount of such Company Loan that has been repaid or prepaid,
as

 

-35-



--------------------------------------------------------------------------------

applicable, to the Company (in its capacity as lender or security holder) by the
applicable borrower or security issuer thereunder following the date hereof and
on or prior to the Closing Date.

“Representatives” of a Person means its directors, officers, managers or
employees or any investment banker, financial advisor, attorney, accountant or
other representative.

“Resource Capital” means Resource Capital Corp.

“Seller” shall have the meaning set forth in the Preamble.

“Seller Facility Transaction Fee Amount” means an amount of the Facility
Transaction Fees allocated to Seller on Schedule 10.1 hereto.

“Seller Fundamental Representations” means the representations and warranties
contained in Section 2.1 (Organization, Standing and Power), Section 2.2
(Membership Interests; No Subsidiaries), Section 2.16 (Brokers and Finders;
Transaction Fees), Section 3.1 (Organization, Standing and Power), Section 3.2
(Authority; No Breach), Section 3.3 (Membership Interests) and Section 3.6
(Brokers and Finders)

“Seller Indemnified Parties” shall have the meaning set forth in Section 9.3.

“Seller Parent” shall have the meaning set forth in the Preamble.

“Signing UPB” means, for each Company Loan, the unpaid principal balance of such
Company Loan owing to the Company (in its capacity as lender or security holder)
set forth next to such Company Loan on Exhibit A.

“Straddle Period” means any taxable period beginning on or before and ending
after the Closing Date.

“Subsidiaries” means, as of any date, all those corporations, associations, or
other business entities of which the entity in question (i) owns or controls
more than 50% of the outstanding equity securities either directly or through an
unbroken chain of entities as to each of which more than 20% of the outstanding
equity securities is owned directly or indirectly by its parent (provided, there
shall not be included any such entity the equity securities of which are owned
or controlled in a fiduciary capacity), (ii) in the case of partnerships, serves
as a general partner, (iii) in the case of a limited liability company, serves
as a managing member or (iv) otherwise has the ability to elect a majority of
the directors, trustees or managing members thereof.

“Survival Date” shall have the meaning set forth in Section 9.1.

“Tax” or “Taxes” means (i) any and all U.S. federal, state, local and non-U.S.
taxes of any kind whatsoever, including but not limited to taxes imposed on or
with respect to income, profits, capital gains, goods and services, branch,
payroll, unemployment, customs duties, premium, compensation, windfall profits,
franchise, gross receipts, capital, net worth,

 

-36-



--------------------------------------------------------------------------------

sales, use, escheat, withholding, turnover, value added, ad valorem,
registration, general business, employment, social security, disability,
occupation, real property, mortgage recording fees, personal property (tangible
and intangible), stamp, transfer, conveyance, severance, production, excise,
withholdings, levies, imposts, license, registration and other taxes (including
any fines, penalties and additions thereto) and (ii) any liability of any Person
for any amount described in clause (i) imposed on the Company under Treasury
Regulations Section 1.1502-6 (or any similar provisions of state, local or
foreign Law), as a transferee or successor, or by contract, or otherwise.

“Tax Return” means any return, information return, statement, report, form or
filing, including in each case any amendments, schedules or attachments thereto,
filed or required to be filed with any Regulatory Authority with respect to
Taxes.

“Third-Party Claim” means any Claim made or brought by any Person (other than a
Purchaser Indemnified Party or a Seller Indemnified Party in connection with
this Agreement) against such Indemnified Party.

“Total Equity” means total assets minus total liabilities as such amounts have
been determined in accordance with GAAP.

“Transaction Fees” means all unpaid fees, expenses and other similar amounts
that have been incurred on or prior to the Closing on behalf of Seller Parent,
Seller or the Company in connection with the preparation, negotiation and
execution of this Agreement and the consummation of the transactions
contemplated hereby, including (i) the fees and disbursements of, or other
similar amounts charged by, counsel to Seller Parent, Seller or the Company and
(ii) the fees and expenses of, or other similar amounts charged by, any
accountants, financial advisors, consultants and experts employed by Seller
Parent, Seller or the Company, in each case, that have not been paid as of the
Closing Date and that will become the liability of the Company. For the
avoidance of doubt none of the Facility Transaction Fees shall be deemed to be
Transaction Fees hereunder.

“Transactions” shall have the meaning set forth in the Recitals.

“Transfer Taxes” means sales, use, transfer, real property transfer, recording,
documentary, stamp, registration, and other similar taxes and fees (including
any penalties and interest).

“Transferred Loan Debt Repayment” means the amount, if any, of outstanding
Indebtedness under the Credit Agreement required to be repaid in connection with
the participation or assignment of the Transferring Loans to a Seller or an
Affiliate of a Seller as set forth in the Master Participation and Assignment
Agreement.

“Transferring Loans” means each security, indebtedness and other financial
instrument listed on Exhibit B.

“Underlying Issuer” means a company or entity that is the obligor with respect
to, or issuer (or similar) of, a Company Loan.

 

-37-



--------------------------------------------------------------------------------

“UPB Factor” means, for each Company Loan, the number set forth next to such
Company Loan under the heading “UPB Factor” on Exhibit A.

(b) In this Agreement, unless otherwise specified or where the context otherwise
requires, (i) the headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion of the scope of any term or
provision of this Agreement, (ii) words importing the singular only shall
include the plural and vice versa, (iii) words importing any gender shall
include other genders, (iv) the words “include”, “includes” or “including” shall
be deemed followed by the words “without limitation”, (v) the words “hereof”,
“herein” and “herewith” and words of similar import, shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, (vi) wherever used, the word “or” is
used in the inclusive sense (and/or), (vii) references to “Articles”,
“Sections”, and “Exhibits” shall be to Articles, Sections and Exhibits of or to
this Agreement, (viii) references to any Person include the successors and
permitted assigns of such Person and (ix) to the extent that the date of
delivery hereunder is a day that is not a Business Day, then the date of
delivery shall be extended to the next Business Day. All references in this
Agreement to a particular time shall mean such time in Eastern Daylight Time or
Eastern Standard Time (as applicable on the relevant date). All cash payments
made pursuant to this Agreement shall be made in United States Dollars.

10.2 Disclosure Schedules.

(a) The representations and warranties contained in ARTICLE 2 and ARTICLE 3 are
qualified by reference to the Disclosure Schedules. The Disclosure Schedules are
not intended to constitute, and shall not be construed as constituting,
representations or warranties of Seller except as and to the extent expressly
provided in this Agreement. The Disclosure Schedules may include items or
information which Seller is not required to disclose under this
Agreement. Inclusion of information in the Disclosure Schedules shall not be
construed as an admission that such information is material to Seller or the
Company. In such matters where a representation or warranty is given or other
information is provided, the disclosure of any matter in the Disclosure
Schedules shall not imply that any other undisclosed matter having a greater
value or other significance is material.

(b) Every matter, document or item referred to, set forth or described in one
part of the Disclosure Schedules shall be deemed to be disclosed under each and
every part, category or heading of that part of the Disclosure Schedules and all
other parts therein, and shall be deemed to qualify the representations and
warranties of Seller in this Agreement, to the extent such matter, document or
item may apply if (i) a cross reference to such other part of the Disclosure
Schedules is made or (ii) it is readily apparent on its face, without
independent knowledge on the part of the reader, that the disclosed matter,
document or item is responsive to one or more other representations or
warranties or the matters covered thereby based solely on the information set
forth therein.

(c) Headings have been inserted in parts and sections of the Disclosure
Schedules for the convenience of reference only and shall not affect the
construction or interpretation of any of the provisions of this Agreement or the
Disclosure Schedules.

 

-38-



--------------------------------------------------------------------------------

10.3 Entire Agreement. Except as otherwise expressly provided herein, this
Agreement (including the Disclosure Schedules and other documents, exhibits and
instruments referred to herein) constitutes the entire agreement between the
Parties with respect to the transactions contemplated hereby and supersedes all
prior arrangements or understandings with respect thereto, written or
oral. Nothing in this Agreement, expressed or implied, is intended to confer
upon any Person, other than the Parties or their respective successors, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, other than as provided in ARTICLE 9.

10.4 Amendments. To the extent permitted by Law, this Agreement may be not be
amended, modified or supplemented except by a subsequent writing signed by each
of the Parties.

10.5 Waivers.

(a) Purchaser shall have the right to waive any Default in the performance of
any term of this Agreement by Seller, to waive or extend the time for the
compliance, performance or fulfillment by Seller of any and all of its
obligations under this Agreement, and to waive any or all of the conditions to
the obligations of Purchaser under this Agreement, except any condition which,
if not satisfied, would result in the violation of any Law.

(b) Seller shall have the right to waive any Default in the performance of any
term of this Agreement by Purchaser, to waive or extend the time for the
compliance, performance or fulfillment by Purchaser of any and all of its
obligations under this Agreement, and to waive any or all of the conditions to
the obligations of Seller, as applicable, under this Agreement, except any
condition which, if not satisfied, would result in the violation of any Law.

(c) The failure of any Party at any time or times to require performance of any
provision hereof shall in no manner affect the right of such Party at a later
time to enforce the same or any other provision of this Agreement. No waiver of
any condition or of the breach of any term contained in this Agreement in one or
more instances shall be deemed to be or construed as a further or continuing
waiver of such condition or breach or a waiver of any other condition or of the
breach of any other term of this Agreement.

10.6 Assignment. Except as expressly contemplated hereby, neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned or
delegated, in whole or in part, by any Party hereto (whether by operation of Law
or otherwise) without the prior written consent of the other Parties, and any
purported assignment or delegation in contravention of this Section 10.6 shall
be null and void and of no force and effect; provided, however, that Purchaser
may assign its rights and obligations under this Agreement to any of its
Affiliates without the prior written consent of the other Parties. Except to the
extent provided in ARTICLE 9 and subject to the preceding sentence, this
Agreement will be binding upon, inure solely to the benefit of and be
enforceable by the Parties and their respective successors and permitted assigns
and nothing in this Agreement, express or implied, is intended to or shall be
construed to confer upon any other Person any legal or equitable rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

-39-



--------------------------------------------------------------------------------

10.7 Notices. All notices or other communications which are required or
permitted hereunder (a) shall be in writing and sufficient if (i) delivered by
hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, or by courier or overnight carrier, to the Persons at the addresses
set forth below (or at such other address as may be provided hereunder) or (ii)
delivered by email to the email address set forth below (or at such other email
address as may be provided hereunder, but which shall not constitute notice) and
(b) shall be deemed to have been delivered (i) on the date of delivery if
delivered personally, or by facsimile or email, upon the Business Day of
successful transmission if sent during normal business hours or otherwise on the
following Business Day, (ii) on the first Business Day following the date of
dispatch if delivered by a nationally recognized next-day courier service or
(iii) on the fifth Business Day following the date of mailing if delivered by
registered or certified mail return receipt requested, postage prepaid:

 

  Purchaser:   

Coller Partners 708 LP Incorporated

PO Box 255

Trafalgar Court

Les Banques

St. Peter Port

Guernsey

The Channel Islands GY1 3QL

Facsimile Number: (212) 644-9133

Attention: Legal Department

Email: legal-notices@collercapital.com

  Copy to Counsel:   

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Facsimile Number: (212) 225-3999

Attention: Michael A. Gerstenzang

Email: mgerstenzang@cgsh.com

  Seller:   

New NP, LLC

c/o Resource Capital Corporation

c/o Resource America, Inc.

712 Fifth Avenue, 12th Floor

New York, NY 10019

Attention: Jeffrey Blomstrom

Email: Jeffrey Blomstrom

 

Copy to Counsel:

  

Covington & Burling LLP

620 Eighth Avenue

New York, NY 10018

Facsimile Number: 646.441.9039

Attention: Stephen A. Infante

Email: sinfante@cov.com

 

-40-



--------------------------------------------------------------------------------

10.8 Governing Law; Jurisdiction and Venue; Waiver of Trial by Jury.

(a) Governing Law; Jurisdiction and Venue. Each of the Parties agrees that this
Agreement and all matters, claims, controversies, disputes, suits, actions or
proceedings arising out of or relating to this Agreement and the negotiation,
execution or performance of this Agreement or any of the transactions
contemplated hereby, including all rights of the Parties (whether sounding in
contract, tort, common or statutory law, equity or otherwise) in connection
therewith, shall be governed by and construed in all respects in accordance with
the laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. Each of the Parties expressly
agrees and acknowledges that the State of New York has a reasonable relationship
to the Parties or this Agreement. As to any dispute, claim or litigation arising
out of or relating in any way to this Agreement or the transactions contemplated
hereby, each of the Parties agrees and consents to be subject to the exclusive
jurisdiction of the state and federal courts located in the State of New
York. Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by Law (i) any objection that it may now or hereafter have to laying
venue of any suit, action or proceeding brought in such court, (ii) any claim
that any suit, action or proceeding brought in such court has been brought in an
inconvenient forum and (iii) any defense that it may now or hereafter have based
on lack of personal jurisdiction in such forum.

(b) WAIVER OF TRIAL BY JURY. AFTER CONSULTATION WITH COUNSEL, EACH OF THE
PARTIES HEREBY AGREES THAT IT WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.

10.9 Remedies; Specific Performance.

(a) Except as otherwise provided in this Agreement, any and all remedies herein
expressly conferred upon a Party will be deemed cumulative with and not
exclusive of any other remedy expressly conferred hereby, and the exercise by a
Party of any one such remedy will not preclude the exercise of any other such
remedy.

(b) Each of the Parties acknowledges and agrees that any Party would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
any Party could not be adequately compensated in all cases by monetary damages
alone. Accordingly, in addition to any other right or remedy to which any Party
may be entitled, at law or in equity, such Party will also be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary, and permanent injunctive relief to prevent breaches
or threatened breaches of any of the provisions of this Agreement, without
posting any bond or other undertaking.

(c) Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement on the basis that the other
Parties have an adequate remedy at law or an award of specific performance is
not an appropriate remedy for any reason at law or equity.

 

-41-



--------------------------------------------------------------------------------

Any Party seeking an injunction or injunctions to prevent breaches or threatened
breaches of, or to enforce compliance with this Agreement when expressly
available pursuant to the terms of this Agreement shall not be required to
provide any bond or other security in connection with any such order or
injunction.

10.10 Counterparts. This Agreement may be executed in two or more counterparts,
including by way of electronic transmission, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument. A signed copy of this Agreement transmitted by facsimile, email or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original executed copy of this Agreement for all
purposes.

10.11 Interpretations. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against any Party, whether under any rule
of construction or otherwise. No Party to this Agreement shall be considered the
draftsman. Each of the Parties acknowledges and agrees that this Agreement has
been reviewed, negotiated, and accepted by all Parties and their attorneys and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of all Parties
hereto.

10.12 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

[Signature page follows]

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by a duly authorized officer as of the date first above written.

 

CVC CREDIT PARTNERS U.S. LENDING I, L.P.,         By  

/s/ Thomas L. Newberry

        Name: Thomas L. Newberry         Title: Authorised signatory COLLER
INTERNATIONAL PARTNERS VII, L.P., SOLELY WITH RESPECT TO SECTION 6.7         By
 

/s/ Paul McDonald

        Name: Paul McDonald         Title: Director COLLER INTERNATIONAL
PARTNERS VII PARALLEL FUND, L.P., SOLELY WITH RESPECT TO SECTION 6.7         By
 

/s/ Paul McDonald

        Name: Paul McDonald         Title: Director COLLER INTERNATIONAL
PARTNERS VII LUXEMBOURG, SLP, SOLELY WITH RESPECT TO SECTION 6.7         By  

/s/ Daniel Kranz

        Name: Daniel Kranz         Title: Manager

 

 

[Signature Page - Membership Interest Purchase Agreement]



--------------------------------------------------------------------------------

NEW NP, LLC,   By  

/s/ Jeffrey Blomstrom

    Name: Jeffrey Blomstrom     Title: Managing Board Member RESOURCE CAPITAL
CORP., SOLELY WITH RESPECT TO SECTION 6.8   By  

/s/ Jeffrey Blomstrom

    Name: Jeffrey Blomstrom     Title: Senior Vice President

[Signature Page - Membership Interest Purchase Agreement]